Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 1 of 55

EXHIBIT A

 

 
ono wn Dn A he KY NY

1
12
13

15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 2 of 55

VERIFICATION
STATE OF ARIZONA )

) ss.
County of Maricopa -)

I, KARA L. KLIMA, hereby state, under the penalty of perjury, that the following
information is true to my knowledge, information and belief:

l. I am the attorney for Defendants State of Arizona, Barbara Bennett, Laura
McGlynn, Shelley Ashmore, Phyllis Mitchum, Stephanie Cooper, Jeannine J anowitz, and
Gregory McKay in the matter of Austin Neeley, et al. v. State of Arizona, et al., Maricopa
County Superior Court Case No. CV2019-014318, before the Honorable Danielle Viola.

2. On December 23, 2019, I filed a Notice of Removal under 28 U.S.C.
§ 1441(b) seeking to remove to the United States District Court for the District of
Arizona.

3. In compliance with 28 U.S.C. § 1441(a) and L.R.Civ. 3.7(b), I certify that
the attached documents are true and accurate copies of pleadings and other documents
that were filed in the Superior Court of the State of Arizona, Maricopa, in Case No.
CV2019-014318.

4. Also attached is a true and accurate copy of the court docket in Austin
Neeley, et al. v. State of Arizona, et al., Maricopa County Superior Court Case No.
CV2019-014318

I declare under penalty of perjury that the foregoing is true and correct to the best
of my knowledge, information and belief.

DATED this 24th day of December, 2019.

KARA L. KLIMA

 

8423322

 

 
Civil CBR Case Mfornvation CRESHTBEY Filed 12/27/19 Page 3 pigs 1 of 2

 

[Self Language:

Powered by “~»  « Translate

Civil Court Case Information - Case History

Case Information

Case Number: .CV2019-014318 Judge: Viola, Danielle
File Date: 11/6/2019 Location: Downtown
Case Type: Civil

Party Information

Party Name Relationship Sex Attorney
Austin Neeley Plaintiff Unknown Thomas Connelly
Brittany Robinette Plaintiff Female Thomas Connelly
VSR In The Matter Of (IMO) Unknown Pro Per
ALN tn The Matter Of (IMO) Unknown Pro Per
ARN {in The Matter Of (IMO) Unknown Pro Per
State Of Arizona, The Defendant Pro Per
Arizona Department Of Child Safety Oefendant Pro Per
Barbara Bennett Defendant Femate Pro Per
Laura McGlynn Defendant Female Pro Per
Shelley Ashmore Defendant Female Pro Per
Phyilis Mitchum Defendant Male Pro Per
Stephanie Cooper Defendant Female Pro Per
Jeannine Janowitz Defendant Femate Pro Per
Andrea Thomas Defendant Female Pro Per
Grossman & Grossman Lid Defendant Pro Per
Heather De Soler Defendant Female Pro Per
Heather De Soler PLLC Defendant Pro Per
Gregory McKay Defendant Male Pro Per

Case Documents

Filing Date Description Docket Date Filing Party
1/27/2019 AFS - Affidavit Of Service 12/9/2019

NOTE: STATE OF ARIZONA

11/6/2019 COM - Complaint 11/7/2019

44/6/2019 CCN - Cent Arbitration - Not Subject 14/7/2019

11/6/2019 CSH - Coversheet 41/7/2019

Case Calendar
There are no calendar events on file

Judgments
There are no judgments on file

http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/cas... | 2/19/2019

 
Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 4 of 55

Thomas A. Connelly #019430
Robert T. Mills #018853

Sean A. Woods #028930
MILLS + WOODS LAW, PLLC
5055 N. 12" St. #101

Phoenix, AZ 85014

 

480 999 4556
Attorney sfor Plaintiff
IN THE SUPERIOR COURT FILED
COUNTY OF MARICOPA, STATE OF ARIZONA py
: R Wenn, DEP
VO
)
AUSTIN NEELY, ET AL ) NO, CV2019-014318
)
)
Plaintiffs )
VS. ) CERTIFICATE OF SERVICE
) BY PRIVATE PROCESS SERVER
STATE OF ARIZONA, ET AL )
)
Defendants )
)

 

|, Jeff Bourne, being fully qualified to serve process under ARCP 4(e) within the State of Arizona and having been appointed by Maricopa
County Superior Court, did receive the following documents:

SUMMONS
COMPLAINT
CERTIFICATE OF COMPULSORY ARBITRATION

in each instance | personally served a true copy of each document listed above on those named below in the mann
er, and at the time shown below.

Service of the above-named documents was made upon State Of Arizona by leaving a copy with
Brian Munoz, Admin Asst. III (authorized to accept service) at 4:08pm on November 25, 2019 at 2025 N.
Central Ave., Phoenix, AZ 85012.

DATED: i oS, 4

 

#5585

   

| declare under penalty of perjury that the foregoing is true and ct and was executed on this date.

SIGMA PROCESS SERVICE
1753 E. BROADWAY #302
TEMPE, AZ 85282

480 736 1282

 
Phoenix, AZ 85014-2555
480.999.4556

MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101

DoD oOo ND DR UA F&F W WH

10
i
12
13
14
13
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05899-DJH Document 1-3

Thomas A. Connelly (AZ Bar #019430)

Robert T, Mills (AZ Bar #018853)
Sean A. Woods (AZ Bar #028930)
MILLS + Woops LAW PLLC
5055 North 12" Street, Suite 101
Phoenix, Arizona 85014
Telephone 480.999.4556
docket@millsandwoods.com

DeeAn Gillespie Strub (AZ Bar #009987)
Kristina Reeves (AZ Bar #031171)
GILLESPIE, SHIELDS, GOLDFARB,

& TAYLOR

7319 North 16" Street

Phoenix, Arizona 85020

Telephone: (602) 870-9700

Fax: (602) 870-9783

mailroon@gillaw.com
Attorneys for Plaintiffs

Filed 12/27/19 Page 5 of 55

CLERK OF THE SUPERIOR COURT
FILED

 

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

AUSTIN NEELEY, an individual;

BRITTANY ROBINETTE, an

 

individual; V.S.R., a minor, through
her parent and guardian Brittany
Robinette; A.L.N., a minor, through
her parents and guardians Austin
Neeley and Brittany Robinette; A.R.N.,
a minor, through her parents and
guardians Austin Neeley and Brittany
Robinette, .

Plaintiffs,

THE STATE OF ARIZONA, a
governmental entity; ARIZONA
DEPARTMENT OF CHILD SAFETY, a
governmental entity; BARBARA
BENNETT, individually and as an
employee with the State of Arizona

 

 

 

CaseNo., CY Z019-0143518

COMPLAINT

JURY TRIAL REQUESTED

 

 
MILLS + WOODS LAW, PLLC
5055 North 12th Street, Suite 101

Phoenix, AZ 85014
480.999.4556

wo co NY DBD WwW FF W WY —

mM NY NY NY KY NY KY YY FS FS SK FT FT FE BO pH 2s
cS On UB UU DU OOO OU OO ON

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 6 of 55

Department of Child Safety and JOHN
DOE BENNETT, her spouse; LAURA
MCGLYNN, individually and as an
employee with the State of Arizona
Department of Child Safety and JOHN
DOE MCGLYNN, her _ spouse;
SHELLEY ASHMORE, individually
and as an employee with the State of
Arizona Department of Child Safety
and JOHN DOE ASHMORE, her
spouse; PHYLLIS MITCHUM,
individually and as an employee with
the State of Arizona Department of
Child Safety and JOHN DOE
MITCHUM, her spouse; STEPHANIE
COOPER, individually and as an
employee with the State of Arizona
Department of Child Safety and JOHN
DOE COOPER, her spouse;
JEANNINE JANOWITZ, individually
and as an employee with the State of
Arizona Department of Child Safety
and JOHN DOE JANOWITZ, her
spouse; ANDREA THOMAS,
individually and as a services provider
for the State of Arizona Department of
Child Safety and JOHN DOE
THOMAS, her spouse; GROSSMAN &
GROSSMAN, LTD, an_ Arizona
corporation, individually and as a
services provider for the State of
Arizona Department of Child Safety;
HEATHER DE SOLER, individually
and as a services provider for the State
of Arizona Department of Child Safety
and JOHN DOE DE SOLER, her
spouse; DR. HEATHER DE SOLER
PLLC, an Arizona professional limited
liability company, individually and as
a services provider for the State of
Arizona Department of Child Safety;
GREGORY MCKAY, individually and

 

 

 

 

 

 
MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

Co oN nN AW & WN

mb Bw KH KH KY NY KY YY KN TF TP FP Ff ft FF FP HOH tt Ss
oo ta A mA fF ON Se oO Oo we SM DN SF YY YTS

 

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 7 of 55

as Director, Arizona Department of
Child Safety and JANE DOE MCKAY,
his spouse; JOHN and JANE DOES 1-
5; and BLACK ENTITIES 1-5,

Defendants.

Plaintiffs Austin Neeley, Brittany Robinette, V.S.R. A.L.N., and A.R.N.,
(collectively “Plaintiffs”) by and through their counsel, file this Complaint against
Defendants The State of Arizona, Arizona Department of Child Safety, Barbara Bennett
and John Doe Bennett, Laura McGlynn and John Doe McGlynn, Shelley Ashmore and
John Doe Ashmore, Phyllis Mitchum and John Doe Mitchum, Stephanie Cooper and John
Doe Cooper, Jeannine Janowitz and John Doe Janowitz, Andrea Thomas and John Doe
Thomas, Grossman & Grossman, Ltd., Heather De Soler and John Doe De Soler, Dr.
Heather De Soler, PLLC, Gregory McKay and John Doe McKay, John and Jane Does 1-5,
and Black Entities 1-5. Plaintiffs state and allege as follows:

JURISDICTION AND VENUE

1... Plaintiffs bring this civil rights lawsuit pursuant to the Fourth and Fourteenth
Amendments to the United States Constitution, the Civil Rights Act of 1871, 42 U.S.C. §
1983, A.R.S. § 12-641, and Arizona common law.

2. The amount in controversy exceeds the minimal jurisdictional limits of this
Court.

3. This Court has original subject matter jurisdiction over the claims made in
this Complaint pursuant to Article 6, Section 14 of the Arizona Constitution.

4, The acts and events giving rise to the causes of action alleged herein occurred
in Maricopa County, Arizona, and all Defendants are subject to the personal jurisdiction of
this Court in accordance with A.R.S. § 12-123 and as otherwise provided under Arizona

law and the Arizona Rules of Civil Procedure.

 

 
Co co a DA vA FF WwW HN

a ee
Pm WwW NO —- &

Phoenix, AZ 85014
480.999.4556

—
oa;

MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101

—
ON

 

mo pny wv NY NY NY NY NY LY FS TF
co aI OA UW F&F WY HY | CO OBO HO «=I

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 8 of 55

5, Venue lies in this Court pursuant to A.R.S. § 12-401 in that, among other
reasons, the specific acts giving rise to the causes of action alleged herein occurred with
primary effect in Maricopa County, Arizona. |

THE PARTIES

6. Plaintiff Austin Neeley is an individual, a citizen of the United States, and a
resident of Arizona. At relevant times to the present Complaint, Austin resided in Maricopa
County, Arizona.

7, Brittany Robinette is an individual, a citizen of the United States, and a
resident of Arizona. At relevant times to the present Complaint, Brittany resided in
Maricopa County, Arizona. |

8. V.S.R., a fictitious name used herein to protect the minor’s privacy, is a
minor, a citizen of the United States, and a resident of Arizona. At relevant times to the
present Complaint, V.S.R. resided in Maricopa County, Arizona, At the time the incidents
giving rise to the causes of action in this Complaint began, V.S.R. was three-years old.
V.S.R. is now, at the time this Complaint is filed, six years old,

9. A.LN., a fictitious name used herein to protect the minor’s privacy, is a
minor, a citizen of the United States, and a resident of Arizona. At relevant times to the
present Complaint, A.L.N. resided in Maricopa County, Arizona, At the time the incidents
giving rise to the causes of action in this Complaint began, A.L.N. was approximately one-
year old. A.L.N. is subject to the Indian Child Welfare Act (23 USC § 1903). A.L.N. is
now, at the time this Complaint is filed, four years old.

10. A.RN., a fictitious name used herein to protect the minor’s privacy, is a
minor, a citizen of the United States, and a resident of Arizona. At relevant times to the
present Complaint, A.R.N. resided in Maricopa County, Arizona. At the time the incidents
giving rise to the causes of action in this Complaint began, A.R.N. was approximately one-
month old. A.R.N. is subject to the Indian Child Welfare Act (23 USC § 1903). A.R.N. is

now, at the time this Complaint is filed, three years old.

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 107

oO Coo ~~ Nw f Ww RO —

eo uA nN Pe WOH SF oS Oo wn DM FS YY Y= SC

 

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 9 of 55

11. Defendant The State of Arizona is a governmental entity that acts by and
through its officials, employees, and agents, including without limitation each of the other
Defendants in this action.

12, Defendant the Arizona Department of Child Safety (“DCS”) is a
governmental entity that acts by and through its officials, employees, and agents, including
without limitation each of the other non-governmental entity Defendants in this action.

13. | Defendant Barbara Bennett is an individual who resided in Maricopa County,
Arizona, at all times relevant to this Complaint. Ms. Bennett was, at all times relevant to
the present Complaint, an employee of the State of Arizona through the DCS. At all times
relevant to this Complaint, Ms. Bennett was acting under the color of law as a DCS case
manager. She is named herein in her individual capacity, as that term is used within the
jurisprudence of the Civil Rights Act of 1871, 42 U.S.C. § 1983.

14. | Defendant Laura McGlynn is an individual who resided in Maricopa County,

Arizona, at all times relevant to this Complaint. Ms. McGlynn was, at all times relevant to

this Complaint, an employee of the State of Arizona through the DCS. At all times relevant

to this Complaint, Ms. McGlynn was acting under the color of law as a DCS case manager.
She is named herein in her individual capacity, as that term is used within the jurisprudence
of the Civil Rights Act of 1871, 42 U.S.C. § 1983.

15. Defendant Shelly Ashmore is an individual who resided in Maricopa County,
Arizona, at all times relevant to the present Complaint. Ms. Ashmore was, at all times
relevant to this Complaint, an employee of the State of Arizona through the DCS. At all
times relevant to this Complaint, Ms. Bennett was acting under the color of law as a DCS
case manager. She is named herein in her individual capacity, as that term is used within
the jurisprudence of the Civil Rights Act of 1871, 42 U.S.C. § 1983.

16. Defendant Phyllis Mitchum is an individual who resided in Maricopa
County, Arizona, at all times relevant to this Complaint. Ms. Mitchum was, at all times
relevant to this Complaint, an employee of the State of Arizona through the DCS. At all

times relevant to this Complaint, Ms. Mitchum was acting under the color of law as a DCS

5

 

 
MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014

480.999.4556

Oo fo NSN DB WW FP WW HHO

bo BO NH KY WKH NY NY NY YN FY FT FP FP er TF Se SS Sr lS
oOo ta A mw & WHO § OD ODO oH DBD WH FF YW NM TFT SC

 

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 10 of 55

case manager. She is named herein in her individual capacity, as that term is used within
the jurisprudence of the Civil Rights Act of 1871, 42 U.S.C. § 1983.

17. Defendant Stephanie Cooper is an individual who resided in Maricopa
County, Arizona, at all times relevant to this Complaint. Ms. Cooper was, at all times
relevant to this Complaint, an employee of the State of Arizona through the DCS, At all
times relevant to this Complaint, Ms. Cooper was acting under the color of law as a DCS
case manager. She is named herein in her individual capacity, as that term is used within
the jurisprudence of the Civil Rights Act of 1871, 42 U.S.C. § 1983.

18. Defendant Jeannine Janowitz is an individual who resided in Maricopa
County, Arizona, at all times relevant to this Complaint. Ms. Janowitz was, at all times
relevant to this Complaint, an employee of the State of Arizona through the DCS. At all
times relevant to this Complaint, Ms. Janowitz was acting under the color of law as a DCS
case manager. She is named herein in her individual capacity, as that term is used within
the jurisprudence of the Civil Rights Act of 1871, 42 U.S.C. § 1983.

19. Defendant Andrea Thomas is an individual who resided in Maricopa County,
Arizona, at all times relevant to this Complaint. At all times relevant to this Complaint,
Ms. Thomas provided contract services for the State of Arizona through the DCS. At all
times relevant to this Complaint, Ms. Thomas was acting under the color of law as a DCS
service provider. She is named herein in her individual capacity, as that term is used within
the jurisprudence of the Civil Rights Act of 1871, 42 U.S.C. § 1983.

20. Defendant Grossman & Grossman, Ltd. is an Arizona corporation that was
authorized to, and did, conduct business in the State of Arizona, including providing mental
health care services to children in the care and/or custody of DCS. Defendant Andrea
Thomas was at all times relevant to this action employed by Grossman & Grossman, Ltd.

21. Defendant Heather De Soler is an individual who resided in Maricopa
County, Arizona, at all times relevant to this Complaint. At all times relevant to this
Complaint, Ms. De Soler provided contract services for the State of Arizona through the

DCS. At all times relevant to this Complaint, Ms. De Soler was acting under the color of

 

 
oOo eo AYN DB An FP WO LPO

meh eh erm rh
W NI wm ©

480.999.4556

re

Phoenix, AZ 85014

—
1a

MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101

NO wo NYO NH KH NY NY NY NY YY Ff -
oN ON NN Fe WD NH KH OO OHH DD

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 11 of 55

law as a DCS service provider. She is named herein in her individual capacity, as that term
is used within the jurisprudence of the Civil Rights Act of 1871, 42 U.S.C. § 1983.

22. Defendant Dr. Heather De Soler, PLLC is an Arizona professional limited
liability company that was authorized to, and did, conduct business in the State of Arizona,
including providing mental health care services to families and children in the care and/or
custody of DCS. Defendant Heather De Soler was at all times relevant to this action the
owner of and/or employed by Dr. Heather De Soler, PLLC.

23. Defendant Gregory McKay is an individual who resided in Maricopa County,
Arizona, at times relevant to the present Complaint. Mr. McKay was, at all times relevant
to this Complaint, the Director of the DCS. At all times relevant to this complaint, Mr.
McKay was the official policymaker for the DCS. At all times relevant to this complaint,
Mr. McKay was acting under the color of law. He is named herein in his individual capacity
as that term is used within the jurisprudence of the Civil Rights Act of 1871, 42 U.S.C. §
1983.

24. Johnand Janes Does 1-5 and Black Entities 1-5 are persons, agents, services,
employees, business entities, partnerships, corporations, and/or unincorporated
associations subject to suit in a common name whose true names are unknown to Plaintiffs
and who are, therefore, designated by fictitious names. Plaintiffs will ask leave of the Court
to substitute the true names of the said parties prior to the entry of Judgement herein.

25. Whenever in this Complaint reference is made to any act of “Defendants”
such allegations shall be deemed to mean all named Defendants, John and Jane Does 1-5,
and Black Entities 1-5, or their officers, agents, managers, members, representatives,
employees, heirs, assignees, customers, tenants, and that they did or authorized such acts
while actively engaged in the operation, management, direction, or control of the affairs of
Defendants and while acting within the course and scope of their duties, except as
specifically alleged otherwise.

26.  Atall times herein mentioned and with respect to the specific matters alleged

in this Complaint, Plaintiffs allege, upon information and belief, that each Defendant was

 

 
Phoenix, AZ 85014
480.999.4556

MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101

O0 oO YD A A BR WN

Dm BD YY NY YN NN &— Se ee we ee ee
oOo DA WA FB WHO BS —§— OD OO A NI DBD A FSF WH NN YS CO

 

 

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 12 of 55

and is the agent, employee, principal, employer, co-conspirator, or any combination thereof
of each of the remaining defendants, vice versa, or both. In addition, Plaintiffs allege, upon
information and belief, that the Defendants named herein, and each of them, are responsible
in some manner for the occurrences herein alleged, and that each of the above Defendants
conspired with, directed, ratified, approved, aided, abetted, jointly collaborated, or any
combination thereof, each of the remaining Defendants in committing the acts herein
alleged or failed to prevent such acts when having the power, duty, or authority to do so
with full knowledge of said acts.

27. Plaintiffs allege, upon information and belief, that each of the Defendants
was acting under color of law in committing the acts herein alleged.

FACTUAL ALLEGATIONS!
I. BACKGROUND

28. VSR. (DOB 9/22/2012) is the natural child of David Rolan and Ms.
Robinette.

29. V.S.R. was born with many medical concerns and was medically fragile for
most of her early childhood. As a result, V.S.R. bruises very easily and V.S.R. often had
bruises throughout the entirety of acts and events giving rise to the claims that are the |
subject of this Complaint.

30. Mr. Rolan and Ms. Robinette were previously involved in a romantic
relationship. At various times during their relationship, Mr. Rolan was physically abusive
of Ms. Robinette. Due to incidents of domestic violence that the medical staff at V.S.R.’s
birthing hospital observed between the two, and Ms. Robinette’s subsequent behavior
caused by Battered Woman’s Syndrome, V.S.R. was declared dependent as to Mr. Rolan

and Ms. Robinette in 2013.

 

| Plaintiffs make the allegations in this Complaint based upon personal knowledge as to
those matters in which they had personal involvement and upon information and belief as
to all other matters.

 

 
MiLLs + Woops LAW, PLLC .
§055 North 12th Street, Suite 101

Phoenix, AZ 85014
480.999.4556

oOo Co NI DKON AR SP WY KY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 13 of 55

31. Prompted by the State’s actions, Ms. Robinette took control of her life and
changed her behavior and situation. Ms. Robinette ended her relationship with Mr. Rolan
in 2013. DCS then returned V.S.R. to Ms. Robinette’s care in September 2014.

32. Since 2014, Ms. Robinette and Mr. Neeley have been involved in a romantic
relationship. Ms. Robinette and Mr. Neeley are the natural parents of A.L.N. (DOB
4/14/2015) and A.R.N. (DOB 6/13/2016). There are no incidents of domestic violence
between Ms. Robinette and Mr. Neeley.

I.  V.S.R.“S REMOVAL FROM THE CARE OF MS. ROBINETTE AND MR.
NEELEY WAS WITHOUT PROBABLE CAUSE

33. On July 22, 2016, Apache Junction Police Department (AJPD) received a
request for a wellness check for Ms. Robinette. The request came from Ms. Robinette’s
mother, Robin Robinette (Robin). During the call to AJPD, Robin alleged that Mr. Neeley
was abusing Ms. Robinette.

34. At or about 11:30 am. on July 22, 2016, Officer Gearhart of the AJPD
arrived at the residence shared by Mr. Neeley, Ms. Robinette, V.S.R., A.L.N., and A.R.N.
Officer Gearhart spoke with Ms. Robinette. Ms. Robinette told Officer Gearhart that she
was fine, and that her mother liked to “cause problems” because she did not approve of
Mr. Neeley. Officer Gearhart observed no bruises on Ms. Robinette and did not speak with
any other members of the household as they were all napping.

35. Officer Gearhart left the residence. He then called Robin and reported to her
that Ms. Robinette was fine.

36. Robin asked if Officer Gearhart had seen V.S.R. After Officer Gearhart said
that he had not, Robin changed her story to say the wellness check was for the oldest child,
V.S.R., and claimed that V.S.R. had been seen with bruising.

37. Officer Gearhart returned to Ms. Robinette’s residence and asked to see
V.S.R. Ms. Robinette brought V.S.R. to the officer and he noted several bruises on V.S.R.
in various stages of healing. Officer Gearhart asked how the bruises occurred, and Ms.

Robinette stated that A.L.N. (age 1) had hit V.S.R. with a toy bus, causing the bruising.

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 101

Oo eT A WA B&B WwW BP &

PO wo HO KH LH KN NN N NO ere Se ee re ES le ULUL
o TD DN MA SF WD KF OO wmOe IT HD WH FP WW NY YF CO

 

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 14 of 55

Ms. Robinette also related incidents of V.S.R. falling off of a toy kitchenette and
roughhousing with her sisters as reasons for some of the other bruises.

38. Officer Gearhart left the residence and contacted DCS. He then turned the
case over to Detective Halperin, of AJPD. Without obtaining a warrant, Detective Halperin
seized V.S.R. from her parents and transported her to Phoenix Children’s Hospital for a
forensic exam. Detective Halperin did not permit V.S.R.’s parents to be with her during
the forensic exam. During the forensic exam, V.S.R. told the treating nurse, multiple times,
that her sister A.L.N. had given her the bruises. V.S.R. also stated that Ms. Robinette and
Mr. Neeley disciplined her by making her sit in a corner. There were no concerns about
V.S.R.’s behavior during the interview, and she did not act traumatized or scared of Ms.
Robinette or Mr, Neeley during the interview.

39. The child abuse nurse at Phoenix Children’s Hospital examined V.S.R. and
speculated that the bruise on her ear may not have been from normal sibling play as both
Ms. Robinette and V.S.R. had stated. The nurse admitted in her paperwork that she did not
have a full medical history, and there is no indication that she knew about V.S.R.’s
propensity to bruise easily.

40. Sometime during the day of July 22, 2016, Robin and Bonnie Soto, Ms.

Robinette’s sister, signed written statements alleging that Ms. Robinette and Mr. Neeley

were abusing V.S.R. There is no indication that Officer Halperin was made aware of these

written statements until he was given a copy of the statements on the morning of July 26,
2016,

41. On July 22, 2016, Officer Halperin opened an investigation into possible
child abuse against Ms. Robinette and Mr. Neeley.

42. Pera DCS press release in 2018, removal decisions do not and never have
“rested solely with the child welfare investigator.” “All child removals have always, and
still require, a thorough case review and approval by the investigator’s supervisor prior to
DCS making a removal decision.” See DCS website, https://dcs.az.gov/news/november-

29-2018-statement-dcs-regarding-removal-children (last visited October 31, 2019).

10

 

 
MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

Co eo NI DA FP WD NY

wo NO NY NY NH YY NN NY NO He eee Fe ee KF eS SS
co 71D A A BF WO HO K& oO Oo en HD HH FS YW NY YF OC

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 15 of 55

43. On July 22, 2016, at or about 5:01 p.m., Barbara Bennett and/or her
supervisor Laura McGlynn seized V.S.R. by issuing a Temporary Custody Notice (TCN).
Ms. Bennett and/or Ms. McGlynn placed V.S.R. in the care of her father, Mr. Rolan.

44. Ms, Bennett notified Ms. Robinette and Mr. Neeley that DCS was
investigating them based on the allegations for possibly abusing and/or neglecting A.L.N.
and A.R.N. Ms. Bennett and/or Ms. McGlynn however, left A.L.N. and A.R.N. in the care
and control of Ms. Robinette and Mr. Neeley for another six (6) days, until July 27, 2016.
During that time, there was not sufficient concern for A.L.N.’s and A.R.N.’s safety to

remove the children from Ms. Robinette’s and Mr. Neeley’s care.

Ill. A.L.NZS AND A.R.N.’S REMOVAL FROM THE CARE OF _ MS,
ROBINETTE AND MR. NEELEY WAS WITHOUT PROBABLE CAUSE

45. On July 26, 2016, at or about 12:30 p.m., DCS held a Team Decision Making
(TDM) meeting to decide how to proceed for all three children. At the TDM, Ms. Bennett
and/or Ms. McGlynn decided to leave V.S.R. in the care of Mr. Rolan and leave A.L.N,

and A.R.N. in the care of Mr. Neeley. At Ms. Bennett’s request, Ms. Robinette moved out

of the apartment that she shared with Mr. Neeley.

46. | Thesame day as the TDM, on July 26, 2016, at or about 4:30 p.m., Detective
Halperin transported Mr. Neeley and Ms. Robinette to the AJPD police station and
interrogated them regarding the allegations of child abuse. In response to Detective
Halperin’s request, both parents agreed to take a lie detector test in order to support their
declaration that they did not abuse any of their children. Detective Halpin, however,
decided not to administer a lie detector test. Mr. Neeley and Ms. Robinette were both home
within a few short hours. |

47. OnJuly 27, 2016, at or about 4:06 p.m., the day after both Ms, Robinette and
Mr. Neeley were released from AJPD custody, Ms. Bennett and/or Ms. McGlynn issued a
TCN, seizing A.L.N. and A.R.N. from the custody of their parents, The only reason given

for the TCN was that “caregiver’s explanation of injuries is inconsistent with condition.”

1]

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

$055 North 12th Street, Suite 101

Co we NI Dn OH Se WY ND

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
295
26
27
28

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 16 of 55

Critically, there were no allegations that either A.L.N. or A.R.N. actually had any injuries
at the time they were seized.

48. Ms. Bennett and/or Ms. McGlynn did not follow clearly established federal
law that requires that, absent exigent circumstances, a government actor must seek a
warrant prior to the seizure of children from their parents. Instead, Ms. Bennett and/or Ms.
McGlynn followed only the then current DCS official policy of issuing a TCN without any
court authorization or oversight. |

49, After Ms, Bennett and/or Ms. McGlynn seized A.L.N. and A.R.N., Ms.
Bennett and/or Ms. McGlynn placed the children with their family members, After a couple
of day of being with their family members, Ms. Bennett and/or Ms. McGlynn then moved
the children to the care of foster parents.

50. On July 29, 2016, at the request of Ms. Bennett and/or Ms. McGlynn, an
Assistant Attorney General representing DCS filed a dependency petition, seeking a
finding that all three children were dependent as to both Ms. Robinette and Mr. Neeley. As
to all three children, the State alleged that Ms. Robinette and Mr. Neeley had abused and/or
neglected the children.

Si. Based on the allegations in the dependency petition, on August 3, 2016, the
court granted temporary custody of all three children to DCS.

52. The AJPD criminal investigation of child abuse was never received by the
Pinal County Attorney’s Office for charging. The AJPD criminal investigation was

officially closed, with no charges ever being brought, on or about October 7, 2016.

IV. THE LACK OF VISITATION WITH THE CHILDREN DAMAGED THE
FAMILIAL RELATIONSHIP

53. Ms. Robinette and Mr. Neeley received one visit with A.L.N. and A.R.N. in
the middle of August 2016. Ms. Bennett unlawfully prevented Ms. Robinette and Mr.
Neeley from visiting with A.L.N. and A.R.N. from the middle of August 2016 until
October 25, 2016.

12

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 101

Oo oOo NI DH On FP WYO VY

co ~S DH UM BR WH NYO | DOD Oo On HD A FSF W NY YS OC

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 17 of 55

54, On October 20, 2016, Ms. Bennett falsely reported to the court that she was
“not required” to provide Ms. Robinette with visitation with V.S.R. because VSR. was
placed with Mr. Rolan. Ms. Bennett also falsely reported to the court that “referrals were
in place to assist [Ms. Robinette] with visits with all children.” At the time of her
representation to the court, DCS had been granted temporary custody of V.S.R., and Ms.
Bennett did not allow any contact between Ms. Robinette and V.S.R.

55. | Ms. Robinette’s parental rights had not been severed, so Ms. Robinette still
had the constitutional right to have her custody, care, and control of V.S.R. infringed upon
by the State by the least restrictive means possible.

56. On October 20, 2016, Ms. Bennett falsely reported to the court that Ms.
Robinette and Mr. Neeley were still under criminal investigation regarding child abuse and
that the AJPD was currently “collecting and processing evidence.” This report to the court
was contradicted by the Foster Care Review Board notice that the otiminal investigation
had been closed. |

57, On October 20, 2016, Ms. Bennett failed to provide a written case plan to the
Foster Care Review Board as required by Arizona law.

58. Although the items were in her possession, Ms. Bennett failed to disclose to
either Ms. Robinette or Mr. Neeley or the court, case reports, home assessments of relatives
considered for placement, and court reports that were favorable to Ms. Robinette and Mr.
Neeley prior to the November 3, 2016 dependency hearing. Among other things, the in-
home assessment that Ms. Bennett failed to turn over quoted Mr. Rolan’s brother “that
[V.S.R.] will start biting and hitting herself when she goes into a tantrum,” offering a
possible explanation for V.S.R.’s bruises. Due to Ms. Bennett’s failure to properly disclose
evidence that was favorable to Ms. Robinette and Mr. Neeley, the court did not have this

information during the adjudication hearing. The court adjudicated A.L.N. and A.R.N.

13

 

 
MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

Oo ceo wT DWBA nA FP W WH —

wN dO NO i) i) i) bo bo do — — — — — —_ — — _— —
oo) ~~ nN ws - Ww bdo _— © \O oo ~~] ON ws > Ww bo — Co

 

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 18 of 55

dependent as to Ms. Robinette and Mr. Neeley. The court also adjudicated V.S.R.
dependent as to Ms. Robinette.2

59. On November 15, 2016, the new DCS case worker, Ms. Ashmore and her
supervisor, Phyllis Mitchum, removed V.S.R. from Mr. Rolan’s care because he failed drug
tests, he was unresponsive to DCS for several months, and they had received reports of
V.S.R. acting out in sexual ways while in Mr. Rolan’s care. Although Ms. Ashmore knew
about all of these problems long before the November 3, 2016 dependency hearing, she
failed to disclose these concerns to the court or to Ms. Robinette or Mr. Neeley.

60. Ms. Bennett and/or Ms. Ashmore failed to provide any reunification services
to either Ms. Robinette or Mr. Neeley until on or about January 24, 2017, when a parent
aide was assigned to Ms. Robinette. This was not until about six (6) months after the
children were seized by the State. Eager to have their children returned home, Ms,
Robinette and Mr. Neeley began attending community parenting classes. Mr. Neeley also
attended Anger Management classes at his own cost because DCS had not yet provided
them.

61. Ms. Robinette and Mr. Neeley also continuously asked for visitation with
V.S.R. Ms. Bennett did not arrange for Ms. Robinette to have a single visit with V.S.R.
during her nearly four (4) months as case manager. Ms. Ashmore did not arrange for Ms.
Robinette’s first visit with V.S.R. until February 9, 2017, nearly seven (7) months after the
State had seized V.S.R., and three (3) months after Ms. Ashmore became the case manager.

62. On December 13, 2016, Ms. Ashmore and Ms. Mitchum, submitted to the
court a report that falsely stated that Mr. Neeley and Ms. Robinette are “currently being
investigated by AJPD for child abuse. . . This is an active criminal investigation.” Ms.

Ashmore and Ms. Mitchum submitted the report containing this representation even though

 

2 Mr. Rolan submitted to the dependency for V.S.R. The court noted on November 17,
2016 that it erroneously left V.S.R. off of the original dependency minute entry and
corrected this error.

14

 

 
MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

Oo Oo HN DK DH FSP WY HD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 19 of 55

they knew, or reasonably should have known, that the police investigation had been closed
for months.

63. On December 13, 2016, Ms. Ashmore and Ms, Mitchum submitted to the
court a report that stated that “[V.S.R.] continues to make disclosures which are currently
under a criminal investigation.” At the time that Ms. Ashmore and Ms. Mitchum submitted
that report, there was no record of any allegations that V.S.R. had made and no record of
an open police investigation.

64. On December 13, 2016, Ms. Ashmore and Ms. Mitchum submitted to the
court a report that stated that Ms. Ashmore and/or Ms. Mitchum were “pleased with
Brittany Robinette’s and Austin Neeley’s engagement in services” but failed to include in
that report information that Ms. Robinette and Mr. Neeley had obtained services at their
own cost because no services were being provided by the department.

65, On January 24, 2017, about five (5) months after the children were seized by
the State, Ms. Ashmore assigned the first Parent Aide to Ms. Robinette and Mr. Neeley.
Ms. Robinette and Mr. Neeley received their first parent aide visit with A.L.N. and A.R.N.
on February 1, 2017. At this time, Ms. Robinette still had not received any visits with
V.S.R.

V. PROBABLE CAUSE WAS SORELY LACKING IN THE REMOVAL OF
V.S.R. AND THE REMOVAL OF A.L.N. AND A.R.N,

66. IfDCS finds that probable cause exists to support an allegation of child abuse
or neglect, then DCS deems that allegation “substantiated.” If an allegation is
substantiated, then, under Arizona law, DCS is lawfully compelled to place the person who
committed the abuse or neglect on a DCS registry.

67. DCS never placed or attempted to place Ms. Robinette on the DCS registry.

68. DCS attempted to place Mr. Neeley on the registry on October 19, 2016,
stating to Mr. Neeley, “DCS has reason to believe you abused [V.S.R.].”

69. Mr. Neeley contested DCS’s attempt to place him on the registry, arguing

that there was no probable cause that he abused V.S.R.

15

 

 
MILLS + Woops LAw, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 101

Oo we ANA DWBA FP WH WH

bho bo bo bo RO bho Rho BO ho _ —_ — —_— : — — — — ony —
Cc — ON wn _— ww rw —_ CS <o) Co —~ a Gn > we th — Cc

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 20 of 55

70. On January 25, 2017, DCS sent Mr. Neeley a letter stating that it had not
substantiated the allegations that he had abused V.S.R.

71. Despite the fact that DCS had found there was no probable cause to support
a finding of abuse, Ms. Ashmore did not return any of the children to Mr. Neeley’s and
Ms. Robinette’s care. A.L.N. and A.R.N. remained outside of their parents’ care for
another almost eight (8) months, and V.S.R. remained outside of Ms. Robinette’s care for

roughly another two (2) years and eight (8) months, i.e., another thirty-two (32) months.

VI. THE RETURN OF A.L.N. AND _ A.R.N. TO THEIR PARENTS WAS
- UNREASONABLY DELAYED

72. On February 1, 2017, DCS service provider/therapist Andrea Thomas called
the DCS hotline alleging that V.S.R. had made an allegation of abuse against Mr. Neeley.
This alleged allegation had been made on January 26, 2017, just one day after DCS had
acknowledged that there was not probable cause to support its previous allegations that Mr.
Neeley had abused V.S.R. Even though she is a mandatory reporter, Ms, Thomas failed to
report this allegation of abuse for a full six (6) days after the time she alleges that V.S.R.
made this allegation.

73. On February 9, 2017, V.S.R. received her first visitation with Ms. Robinette,
almost 198 days since she had been seized by the State.

74, On February 13, 2017, Ms. Ashmore either solicited or received letters from
V.S.R.’s therapists from the Easter Seals Blake Foundation, Joanna Sundstrom and Sarah
Qunitana. These letters stated that V.S.R. made disclosures sometime between July 22,
2016 and November 15, 2016 to her father, Mr. Rolan, and paternal grandmother. In these
alleged disclosures, V.S.R. claimed that Mr. Neeley had performed “sexual acts” on her.
This is the first time that this information was reported to the court. There were no calls to
the hotline from a mandatory reporter. These allegations were not raised or detailed in any
of the previous court reports. The letters further recommended that all three children not

see their parents.

16

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

$055 North 12th Street, Suite 101

Oo Oo SN DB A PW He

MD NM MW NY NY NN KN DY Be ee ee
co ot Of OO US UwOLUDNLUcDELUCUCOlUClClCOOCOCO ON ODO BP BSN OO

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 21 of 55

75. Ms. Ashmore and/or Ms. Mitchum filed the above letters with the court on
February 23, 2017. Ms. Ashmore and/or Ms. Mitchum requested that all contact between
Mr. Neeley and V.S.R. be stopped until Mr. Neeley passed a psychosexual analysis.

76, On February 26, 2017, Mr. Neeley passed a polygraph test, showing no
indications of sexual abuse for V.S.R. :

77. Mr. Neeley filed a motion requesting to interview Ms. Sundstrom and Ms.
Qunitana regarding the new allegations. The State opposed this motion, noting that the only
motions currently before the court was the request to return A.L.N. and A.R.N, to Mr.
Neeley and Ms. Robinette. The State asserted that its allegations that Mr. Neeley had
abused V.S.R. “has no bearing or relevance to” whether A.L.N. or A.R.N. should be
returned to Mr. Neeley or Ms. Robinette. The State further stated that “Mr. Neeley's focus
on [V.S.R.’s] allegations is not relevant to his case plan of family reunification with |
[A.L.N.J and [A.R.N.].” The court denied Mr. Neeley’s request to interview Ms.
Sundstrom and Ms. Qunitana.

78. Even though DCS had admitted that there was not probable cause to show
that Mr. Neeley had abused VSR, and therefore neither he nor Ms. Robinette could have
failed to protect any of the children from abuse, and even though the State had stated that
any supposed allegations of sexual abuse at the hands of Mr. Neeley was not “relevant” to
whether A.L.N. or A.R.N. should be returned home, Ms. Ashmore refused to return A.LN.
and A.R.N. to Mr. Neeley’s or Ms. Robinette’s care.

79. On May 9, 2017, Ms. Ashmore finally conceded that she would agree to
return A.L.N. and A.R.N. to Mr. Neeley’s and Ms. Robinette’s care if Mr. Neeley would
pass a psychosexual analysis to show that there was no risk of sexual abuse. On that date,
the court ordered Mr. Neeley and Ms. Robinette to undergo a psychosexual analysis and
further ordered that visitation with A.L.N. and A.R.N. would increase if the psychosexual
analyses were not problematic.

80. Ms. Robinette’s psychosexual analysis on May 24, 2017 showed no concerns

c
with sexual abuse. Mr. Neeley’s psychosexual analysis on July 11, 2017 also showed no

17

 

 
MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

Oo eo aD DH On Se WD NH

wo BH NNO NY KY DY DY NR Dw et
co ~t DO UO BP WO NYO HK OO OOH DK UH FS WHY KY YY &

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 22 of 55

concerns with sexual abuse. Since DCS only requested the parents complete the

psychosexual analysis in regard to sexual abuse, Ms. Robinette and Mr. Neeley did not

“complete the physical abuse portion of the psychosexual analysis.

81. Mr. Rolan was also ordered to undergo a psychosexual analysis. His
psychosexual analysis diagnosed him with “child sexual abuse” and his polygraph
examination showed there was a “significant reaction” response in regards to sexual abuse
for V.S.R. A “significant reaction” means the threshold was met for the category of
deception.

82. On July 31, 2017, Ms. Ashmore and Ms. Mitchum falsely reported to the
court that there was still an active investigation of child abuse by AJPD. Ms. Ashmore and
Ms. Mitchum further falsely reported to the court that Ms. Robinette and Mr. Neeley posed
a risk to V.S.R. because “all three parents completed a psychosexual evaluation with Dr.
Pondeil and Dr. Leclerc in which Dr. Pondeil and Dr. Leclerc reported severe concerns for
all three parents in regard to physical and sexual abuse.” At the time Ms. Ashmore and Ms.
Mitchum made this false report, they knew, or reasonably should have known, that there
were no concerns expressed by either Dr. Pondeil or Dr. Leclerc as to sexual abuse for
either Ms. Robinette or Mr. Neeley. In the report to the court, Ms. Ashmore and Ms.
Mitchum also criticized Ms. Robinette and Mr. Neeley for not completing the physical
abuse portion of the psychosexual analysis, even though that evaluation was outside of the
scope of the agreement Ms. Robinette and Mr. Neeley had made with DCS.

83. About or around August 2017, Ms. Ashmore told Ms. Robinette, Mr. Neeley,
and/or Ms. Dale, who is Mr. Neeley’s mother, that the court and the attorneys were not in
charge of whether the children returned home. Rather, Ms. Ashmore asserted, whether the
children returned home was solely her decision. She also told Ms. Robinette and/or Mr.
Neeley that if Ms. Robinette and Mr. Neeley had not hired private counsel, their children
would have already been returned home.

84. Even though Ms. Ashmore earlier stated that she would agree to return

A.LN. and A.RN. to their parent’s care upon favorable psychosexual analyses, when the

18

 

 
MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

\O “oO ~~ nN ws > w bho —

mM bh NO HNO HNO HN NH KY KH FF FF SY EP FF FOP ll lLlUL
co ~T NK MN BP WOW NYO FH OD OD Fe DBD A FS WH NY — CO

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 23 of 55

results were indeed favorable to Ms. Robinette and Mr. Neeley, Ms. Ashmore reneged on
her agreement. She did not institute proceedings to return the Ms. Robinette’s and Mr.
Neeley’s children to them, but instead requested that their children continue to be kept from
their parents. |

85. On or about August 9, 2017, the court ordered A.L.N. and A.R.N. to be
returned to Ms. Robinette and Mr. Neeley “within three to four weeks,” over Ms.
Ashmore’s objection. Ms. Ashmore arranged for A.L.N. and A.R.N. to return home on
September 6, 2017.

86. The court dismissed the dependency petition DCS had filed regarding A.L.N.
and A.R.N. on November 8, 2017.

VII. MS.ROBINETTE’S AND MR. NEELEY’S (LACK OF) VISITS WITH V.S.R.

87. Onor about March 6, 2017, V.S.R.’s therapist Sarah Quinton recommended
that V.S.R. increase to two therapy sessions per week due to “increased dysregulation.”

88. On or about April 3, 2017, the police closed the investigation into V.S.R.’s
February 1, 2017 allegations.

89. In May 2017, V.S.R. began stating to Ms. Quinton that she did not want to
see Mr. Rolan and began to refuse to talk with her therapist after her visits with Mr. Rolan.
V.S.R. also began acting out by throwing 45-minute tantrums, slapping, and being very
violent.

90. As previously noted, in or around May 2017, Ms. Robinette, Mr. Neeley, and
Mr. Rolan were all ordered to undergo a psychosexual analysis to address any concerns of
sexual abuse for V.S.R.

| 91. On or about May 26, 2017, Ms. Ashmore, Ms. Mitchum, and Ms. Thomas
requested an emergency order suspending visitation until V.S.R. can “return to baseline”
as her behavior was escalating. The court granted this motion on June 7, 2017, but also

ordered that the visits with Ms. Robinette begin again by July 7, 2017, if possible.

19

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

$055 North 12th Street, Suite 101

Co oe NY DA HW F&F WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 24 of 55

92. On June 3, 2017, before the court granted the motion to suspend visitation,
Ms. Robinette’s polygraph showed no significant reactions to sexual abuse on V.S.R. The
State did not report this positive result to the court until July 11, 2017.

93. The psychosexual analysis and polygraph tests for Ms. Robinette and Mr.
Neeley both showed no concern of sexual abuse of V.S.R.

94. Mr. Rolan’s polygraph test, completed on June 25, 2017, however, showed
a significant reaction in regard to sexual abuse of V.S.R.

95. On July 11, 2017, January 12, 2018, and April 6, 2018, Ms. Ashmore and
Ms. Mitchum falsely represented to the court that there was, on those dates, “still an active
investigation” as to abuse of V.S.R. even though Ms. Ashmore and Ms. Mitchum knew, or
reasonably should have known, that this representation was false.

96. In the case plan of October 20, 2017, Ms. Ashmore again fraudulently
represented that there was “still an active investigation” as to the allegations of Ms.
Robinette and/or Mr. Neeley abusing V.S.R.

97. Even though A.L.N. and A.R.N. had been returned to Ms. Robinette and Mr.
Neeley four months earlier because of a clean psychosexual analysis, on or about January
12, 2018, Ms. Ashmore and Ms. Mitchum stated to the court that V.S.R. had not been
returned to Ms. Robinette’s care because Ms. Robinette had failed to engage in services
that the psychosexual analysis recommended. Ms. Ashmore and Ms. Mitchum did not
explain why the psychosexual analysis was sufficient to return A.L.N. and A.R.N., but not
to return V.S.R.

98. Onor about February 21, 2018, the court again ordered that visitation resume
between Ms. Robinette and V.S.R. on a weekly basis. However, in contempt of the court’s
order, Ms. Ashmore did not take steps to resume visitation and, Ms. Robinette’s visits with
V.S.R. did not begin again in any significant way until June 11, 2018, almost four (4)
months following the court’s order.

99, V.S.R.’s therapy notes for February observed that V.S.R. would get upset

when she saw a picture of her mother and sisters all together.

20

 

 
MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

ee

oOo co SI DB A F&F W NY

Bo NY YY KH NY KY NY NY N YH Le FF fF | TS SB TB
oda A nN FF WH KF OGD eo wom DH fF YY YN YF SF

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 25 of 55

100. Ms. Ashmore scheduled one visit for one hour between Mr. Robinette and

V.S.R. on March 12, 2018. On March 21, 2018, Ms. Robinette emailed Ms. Ashmore

asking when her second visit would be scheduled and stated that she thought the last visit
went very well.

101. Instead of scheduling another visit, on March 28, 2018, Ms. Ashmore once
again requested that the court order that Ms. Robinette’s and V.S.R.’s therapeutic visitation
be stopped. The court denied this request and again ordered that V.S.R. have ongoing
contact with Ms. Robinette by therapeutic visitation. Contrary to the court’s order, Ms.
Ashmore again did not facilitate therapeutic visitation with Ms. Robinette until much later,
on June 11, 2018.

102. Without seeing her mother for so long, V.S.R.’s behavior began to escalate
so dramatically that, on or about April 27, 2018, V.S.R.’s foster care family called the
police to address V.S.R.’s behavior. V.S.R. was terrified that the police were there to shoot
her.

103. By May 2018, V.S.R.’s visits with her sisters had been suspended and V.S.R.
believed that she was not seeing her sisters because they were hurt or dead. Despite the
trauma that V.S.R. was experiencing from not seeing her sisters, Ms. Ashmore did not
begin sibling visits again until September 8, 2018. Ms. Ashmore only resumed sibling
visits after the stress of not seeing Ms. Robinette and her siblings caused V.S.R. to be
hospitalized for about a week, and even then, Ms. Ashmore only resumed sibling visits in
an attempt to “demonstrate that they were indeed still alive.” |

104. On May 1, 2018, the court ordered a file review and again ordered that visits
between V.S.R. and Ms. Robinette resume by May 7, 2018. Ms. Ashmore again ignored
the court’s order and did not begin visitation until June 11, 2018.

105, Ms. Thomas’s therapy notes for May 2018 note that V.S.R. is “avoidant”
about discussing Ms. Robinette because, even though V.S.R. was only 5 years old and had

been diagnosed with ADHD, she gets distracted when Ms. Thomas is reading Ms.

21

 

 
MILLs + Woops Law, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014

480.999 4556 -

-

Oo fo IN DBD A FF WH LP

NO NY OY BB KN NN DN DN Dw ee
oOo a OA AW BR WOW HO & CO OD OH DBD UH FF W NY | O&O

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 26 of 55

Robinette’s letters and offers “no explanation” as to why she is doing this. Ms. Thomas
never explains how this behavior is not appropriate given V.S.R.’s age or diagnosis.

106. Ms, Robinette had five (5) visits with V.S.R. between June 11, 2018 and July
26, 2018. On July 26, 2018, Ms. Ashmore and Ms. Mitchum requested that the court
suspend visitation because Ms. Robinette denied to the therapist that Mr. Neeley had
abused V.S.R. and avoided discussing Mr. Neeley with V.S.R. The therapist was also
concerned because V.S.R. did not engage in a “feelings game” that the therapist had
suggested and opined that she was not emotionally bonded with Ms. Robinette. The
therapist also noted that Ms. Robinette did not bring a snack to the visit. It was never noted
that Ms. Robinette was merely told twice that avoiding the discussion about Mr. Neeley
was “inappropriate,” but was never given advice on what she could say about him. Instead,
Ms, Ashmore and Ms. Mitchum simply requested to cancel visits and requested that Ms.
Robinette be required to do months more of therapy before she could resume contact with
V.S.R.

107. The day after Ms. Ashmore requested that the court suspend visits between
V.S.R. and Ms. Robinette, Ms. Ashmore emailed Ms. Robinette and stated to her-that visits
were suspended by court order until the August 8, 2018 hearing. Ms. Robinette was never
given a copy of this alleged order and it is unknown if the order actually exists.

108. On or about August 8, 2018, in a hearing regarding the DCS’s motion to
suspend visitation, the court ordered that visits between Ms. Robinette and V.S.R. continue
and that the visits be supervised by Dr. Adler-Tapia. The court reiterated this order on
August 14, 2018. Despite the court’s order, due to the action of the State, visits between
Ms. Robinette and V.S.R. did not resume until July 12, 2019 — nearly a year later.

109, Onorabout August 22, 2018, Ms. Thomas opined in a meeting that her belief
was that restricting visits with Ms. Robinette was causing V.S.R. to behave much better.

110. Despite Ms. Thomas’ non-expert opinion, the next day, on August 23, 201 8,
V.S.R. was brought to Phoenix Children’s Hospital because of V.S.R.’s self-harming

behavior and her violent behavior towards others. Contrary to Ms. Thomas’ representation

22

 

 
Phoenix, AZ 85014
480.999.4556

MiLLs + Woops Law, PLLC
5055 North 12th Street, Suite 101

Dp oleweOUNSD ODN BPO EN

NO Rh bo BO bo ho tro No bo ee ov _ _ ee — — te —_— —
oO ~ nN WGN a Ww Re — So © oO ~ na A > w bo eb >

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 27 of 55

during the August 22" meeting, V.S.R.’s foster parents noted that V.S.R.’s behavior had
been escalating for the past 6 to 7 weeks. After observation, V.S.R. was admitted to the
hospital on August 24, 2018. She remained hospitalized until September 5, 2018.

111, During her hospital stay, V.S.R. was diagnosed with Mood Disorder.

112. While V.S.R. was in the hospital, the court issued another minute entry. on or
about August 29, 2018, in which it appointed Dr. Adler-Tapia as V.S.R.’s treating
psychologist. .

113. On or about September 7, 2018, a court-ordered records review was
completed by Dr. Mary Oakley. Dr. Oakley’s report noted that V.S.R.’s problematic
behavior was a result of family separation/alienation and that “she needs permanency and
stability as soon as possible.” Dr. Oakley was critical of the lack of contact between V.S.R.
and her family and expressed “concern” that the advice of DCS’s mental health providers
was that V.S.R. have no contact with Ms. Robinette. Dr. Oakley recommended V.S.R. be
placed in family placement as soon as possible.

114. Notably, neither the State, DCS, nor Ms. Ashmore provided Dr. Oakley’s
report to the court.

115. Ms. Ashmore and Ms. Thomas knew that V.S.R. believed that A.L.N.,
A.RN., and Ms. Robinette were dead and that was the reason she was unable to visit with
them. Ms. Ashmore finally allowed V.S.R. to meet with A.L.N. and A.R.N on September
8, 2018 to “demonstrate that they were alive.” Ms. Ashmore and Ms. Thomas, however,
continued to refuse to allow V.S.R. to visit with Ms. Robinette even though they knew that
V.S.R. believed that Ms. Robinette was dead, and despite knowing that Dr. Oakley opined
that a lack of regular contact with her mother was contributing to V.S.R. lack of progress.

116. Onor about October 2, 2018, Assistant Attorney General Tracey Henrick, as
counsel for DCS, responded to the court’s inquiry of when visitation would begin again
between V.S.R. and Ms. Robinette by stating “[i]t is [Ms. Ashmore’s] recollection that the
court granted DCS’s motion to suspend the therapeutic visitation,” despite the fact that the

court’s actual orders were to the contrary.

23

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 101

Oo Oo ND On FP W WN

10
11
12
13

14

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 28 of 55

117. On or about October 31, 2018, the court ordered that visitation between Ms.
Robinette and V.S.R. resume by November 5, 2018. The court also “allow[ed]” DCS to
reassign Ms. Ashmore off of V.S.R.’s case. |

118. Ms. Ashmore was replaced by Stephanie Cooper as case manager. Ms.
Cooper and Dr. De Soler later noted that there was a “clear-cut correlation” between
V.S.R.’s psychiatric hospitalization and the decision to restrict V.S.R.’s visits with Ms.
Robinette, A.L.N., and ARN. in July 2018.

119. Ms. Ashmore, Ms. Cooper, Ms. Thomas, and Dr. De Soler understood that
V.S.R. had an “intense fear that something bad happened to her mother and or her sisters,”
and ending the therapeutic visitation “intensified [V.S.R.’s] behaviors and contributed to
the psychiatric hospitalization in August 2018.” Despite acknowledging this link as early
as February 15, 2019, Ms. Cooper continued to advocate for restricting visits between Ms.
Robinette and V.S.R. for another five (5) months, until visits finally resumed on or about
July 12, 2019.

120. In fact, although the case plan was never changed to adoption, the foster
parents, a lesbian married couple, badly wanted to adopt V.S.R.

121. In the fall of 2018, the court ordered that Dr. Heather De Soler was to replace
Ms. Thomas as V.S.R.’s therapist. The court also ordered that V.S.R.’s individual therapy
take place outside of the presence of her foster mother. Furthermore, to avoid influencing
Dr. De Soler against Ms. Robinette and Mr. Neeley, the court ordered that there be no
contact between Dr, De Soler and Ms. Ashmore or V.S.R.’s foster mother.

122. Despite the court’s order, both Ms. Ashmore and V.S.R.’s foster mother had
contact with Dr. De Soler. Although Ms. Cooper was aware of the court’s order, she took
no action to stop the illicit contact between Dr. De Soler and the foster mother, spoke
approvingly of those contacts, and failed to make the court aware of the violation of its
orders,

123. Inor around October 2018, Ms. Robinette’s therapist contacted Dr. De Soler

and noted that Ms. Robinette was ready to respond to V.S.R. correctly when V.S.R. brought

24

 

 
MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

0 0 SD OR NH BR DH HO Ye

Ko RO RO rR iw) RO bo RO oe) — — — — — — _— — — —
oo ~~ aN wn > we i) — So oO oO ~~ ON Ww sb W. bo — oS

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 29 of 55

up concerns about Mr. Neeley, and that there were no concerns about Ms. Robinette
Starting visits again.

124. Also, in or around October 2018, the court ordered that V.S.R. be placed with
Mr. Neeley’s mother, Shauna Dale, a placement that Ms. Robinette had requested since the
first day of DCS’s interference with her family, but which Ms. Ashmore had denied.

125. On or about November 19, 2018, the court again ordered that therapeutic
visitation between Ms. Robinette and V.S.R. resume as soon as possible.

126. On December 4, 2018, Ms. Cooper and her supervisor, Jeannine Janowitz,
told the court that DCS had requested visitation but was following Dr. De Soler’s orders
not to allow contact with Ms. Robinette. Ms. Cooper and Ms. Janowitz made this
representation to the court even though they knew, or reasonably should have known, that
it was false. Dr. De Soler never issued any such order. Dr. De Soler had only suggested
that V.S.R. not engage in family therapy with Ms. Robinette. The therapist had not ordered
that therapeutic visitation not occur. Dr. De Soler, in fact, believed that the therapeutic
visitation was being scheduled by Ms. Cooper.

127. Based on the false representation by Ms. Cooper and Ms. Janowitz that Dr.
De Soler had recommended that Ms. Robinette and V.S.R. not have contact, the court
repeatedly began ordering that V.S.R.’s visitation with Ms. Robinette begin as soon as the
therapist approved. The court made such orders on December 10 and 19, 2018, and again
on January 16, 2019.

128. In or around January 2019, Dr. De Soler discussed removing herself as
V.S.R.’s therapist because “progress has been close to obsolete, and extremely slow.” Dr.
De Soler could not get V.S.R. to engage for any significant amount of time, although she
admitted V.S.R. did better when Ms. Dale was present. Notably, Dr. De Soler was unable
to begin trauma therapy because V.S.R. had made no disclosures of abuse. Ms. Cooper
requested that Dr. De Soler continue as V.S.R.’s therapist despite the lack of progress,
requested that Dr. De Soler request an extension of therapy, and “stated several times that

[she does] not wish to appoint a different therapist.”

25

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 101

Oo fo YF DD we BP Ww NHN

NO pO bP NH KN KN KN DD DN mm
Co aT DB OA B® WO NYO FY OD OBO Ons HD UH FP WY KY YS C&C

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 30 of 55

129. On or about February 12, 2019, Ms. Cooper stated to Ms. Robinette that she
had submitted the referral for Ms. Robinette to have visitation with V.S.R. Two days later, |
however, Ms. Cooper reversed course and stated that she would not request the visitation
because it was her belief that V.S.R. did not have the coping skills to be successful in family
therapy with Ms. Robinette. Ms. Cooper and Dr. De Soler had decided that V.S.R. lacked
coping skills even though Dr. De Soler had not yet discussed Ms. Robinette with V.S.R. in
therapy.

130. On or about February 15, 2019, at a Child and Family Team (“CFT”)
meeting, Dr. De Soler was surprised to learn that Ms. Robinette and V.S.R. were not having
therapeutic visitation. Dr. De Soler believed that the therapeutic visitation had been
occurring and was only waiting for the family therapy to begin. Dr. De Soler agreed to start
therapeutic visitations between Ms. Robinette and V.S.R. within a month as long as V.S.R.
began deescalating at school and was able to be calm and focused for at least 10 to 15
minutes. Up to this point, V.S.R., who was diagnosed with ADHD, had only been able to
sit still and engage for about one minute at a time. Dr. De Soler did not state why she was
creating these restrictions, nor why she thought V.S.R. would suddenly reverse course and
be able to sit for 10 to 15 minutes at a time. On this same date, Ms. Robinette’s therapist
again verified that Ms. Robinette was therapeutically ready to deal with V.S.R. in an
appropriate way.

131. After the CFT meeting, Ms. Cooper contacted Dr. De. Soler to “clarify” Dr.
De Soler’s position. During that “clarification,” Dr. De Soler revoked her agreement to
start therapeutic visitation and counseling because, even though DCS had admitted that
there was not probable cause to determine that Mr. Neeley had abused VSR, and even
though Ms. Robinette’s therapist twice verified that Ms. Robinette was trained on the
appropriate way to interact with V.S.R. regarding Mr. Neeley, Dr. De Soler “learned” that
Ms. Robinette did not believe the abuse allegation made against Mr. Neeley.

132. During this time, Dr. De Soler continued to “counsel” with V.S.R. and

recommended that V.S.R. not receive visits from Ms. Robinette even though Dr. De Soler

26

 

 
MILLS + Woops LAw, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 101

Oo co NN DBD A FP WY NY

mo pO NHN NY NY YN DN NN NO ew Re re Se PSP ESE eS lL
co ~~ NK A BP WOW HO SK CO BO ens DH fF W YY FT CO

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 31 of 55

was not working on coping skills, grounding stabilization, or EMDR, i.e., Eye Movement
Desensitization and Reprocessing?, with V.S.R. Dr. De Soler also continued to refuse to
discuss Ms. Robinette with V.S.R.

133. Four days after Dr. De Soler “clarified” her position to Ms. Cooper, on or
about February 19, 2019, Ms. Cooper falsely represented to the court that the investigation
regarding abuse with Mr. Neeley was an “active investigation.”

134. On or about February 19, 2019, Ms. Cooper also falsely represented to the
court that “[V.S.R.] has spent minimal time with her parents due to troubling symptoms of
trauma displayed before and after visits have occurred. More recently, [V.S.R.] was
hospitalized at Phoenix Children’s Hospital for two weeks in August 2018 following a
sequence of therapeutic visits with her parents.” Ms. Cooper strongly implied to the court
that V.S.R’s emotional issues stemmed from seeing her Ms. Robinette even though Dr. De
Soler’s notes from February 15, 2019 state that Ms. Cooper understood that the emotional
problems stemmed from not seeing her family.

135. Dr. De Soler’s notes stated that Ms. Cooper reported to Dr. De Soler that
“IV.S.R.] was freaking out because she wasn’t seeing her mom during that time with her
sisters.” The doctor’s notes further state that “case manager Stephanie [Cooper] agrees
there is a clear-cut correlation between TI sessions ending in July, a consequential ending
to visits with her mother and her sister, in conjunction with stimulating [V.S.R.]’s intense
fear that something bad happened to her mother or her sisters, and in turn this intensified
[V.S.R.]’s behaviors and contributed to the psychiatric hospitalization in August 2018.”

. 136. .S.R. was so traumatized by the family visits being cut off that she began
to believe the worst had happened and Ms. Ashmore finally “allowed her to start meeting

with her sisters again on September 8" to demonstrate that they were indeed still alive.”

 

3 Eye Movement Desensitization and Reprocessing (EMDR) therapy is an interactive
psychotherapy technique used to relieve psychological stress. It is one treatment for trauma
and post-traumatic stress disorder (PTSD). See https://www.healthline.com/health/emdr-
therapy (last visited November 4, 2019).

27

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 101

Oo CO SNA BDO A SF WD NH

bo NY NY NY LY NY NY NO He Pe Se SF S| ES hh hl
o nN ONO AW BP WH FH OD Oo eH DH FP W YY YF CS

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 32 of 55

The trauma caused to this child by stopping her visits with her family was well known to
and understood by Ms. Cooper, Ms. Ashmore, Dr. De Soler, and Dr. Thomas. Despite this
knowledge, Dr. De Soler, supported by Ms. Cooper, continued to recommend no contact
between V.S.R. and Ms. Robinette.

137. On February 15, 2019, Ms. Cooper reported that both Ms. Dale and V.S.R.’s
daycare providers noted that her dysregulated behavior had ceased since she was placed in
Ms, Dale’s care. Although Ms. Cooper noted that while V.S.R. was living with Ms. Dale
and having regular visits with her sisters, V.S.R. was happier than she had ever seen her,
both Ms. Cooper and Dr. De Soler speculated that the “only realistic possibility for [V.S.R.]
to exhibit no behavioral dysregulation or problems (at placement) would be that there are
no rules or structure placed upon her at [Ms. Dale’s] house.”

138. On or about February 17, 2019, even though she had previously correlated
V.S.R.’s_ psychological hospitalization to Ms. Ashmore cutting off visits with Ms.
Robinette, A.L.N, and A.R.N., Dr. De Soler noted that if she personally did not begin to
observe V.S.R. showing improvements in her behavior and emotions, Dr. De Soler would
recommend placing V.S.R. in “a resident treatment program.”

139. On or about March 13, 2019, Dr. De Soler reversed course again and
recommended that V.S.R. begin family therapy “as soon as possible.” Ms. Cooper refused
to give a timeline for when this visitation would begin and did not institute visitation for a
full four (4) months, despite the court’s order that visitation begin as soon as it was
therapeutically recommended.

140, In or around March 2019, Dr. De Soler noted that the failure to address Ms.
Robinette in therapy with V.S.R. stemmed directly from her. She noted that V.S.R. had
stated many times that she wanted to see her Ms. Robinette, but that Dr. De Soler
“redirected” her each time because Dr. De Soler did not feel that V.S.R. was “ready” to
discuss Ms. Robinette. Dr. De Soler accused Ms. Dale of lying because she did not believe

that V.S.R. could be doing so well in her care and because Ms. Dale stated that she saw the

28

 

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North [2th Street, Suite 101

oOo fo ST DB A FP W LH

NO DO NH NH NH NY NY NY NO YH Fr - YF FT Fr Fr ee Se hme
co DT DO A fF BY NO SF&F DO Oo Oe HI HD WA FS YW YY YF CO

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 33 of 55

incident that caused V.S.R.’s initial bruise and that it was not caused by abuse. Dr. De Soler
was also dismissive of Ms. Dale’s concerns regarding V.SR’s behavior.

141. On or about March 21, 2019 at Ms. Cooper’s request, Dr. De Soler wrote a
letter to the court stating that V.S.R. was showing extreme fear of Ms. Dale and stating that
she did not want to live with Ms. Dale because she was “not eating nutritiously healthy
food there,” Ms. Dale “treats the dogs poorly” and “us[es] inappropriate language in front
of [her].” Ms. Cooper and Dr. De Soler did not explain why a 6-year-old child would be so
concerned about eating nutritiously healthy food that she would want to leave a family
placement that had made V.S.R. so happy and allowed her to be more settled in therapy
visits.

142. Around the same time, Ms. Cooper also began falsely noting that Ms. Dale
was requesting that V.S.R. be removed from her home. These notes were in conflict with
the emails Ms. Dale sent to Ms. Cooper in early April stating that she wanted V.S.R. to
remain in her home.

143. On or about May 9, 2019, V.S.R. was removed from Ms. Dale’s house and
moved to a second foster care placement.

144. On or about May 20, 2019, Dr. De Soler recommended that V.S.R.’s
visitation with her sisters resume via telephone calls and potentially in person.

145. On or about July 2, 2019, Ms. Robinette completed another psychological
exam. In the report, Dr. Lee Underwood stated, “there does not appear to be any
psychiatric, emotional, social, personality, cognitive or behavioral concern that would
serve as a barrier to her day to day functioning in the lives of all of her children, including
[V.S.R.].”

146. Inhis report, Dr. Underwood was critical of the lack of visitation and the fact
that V.S.R. was still in DCS care. He noted: “Over the past several years, Ms. Robinette
seems to have complied with the mandates of DCS. However, she reported DCS had a
concern about the recommendation that came from [V.S.R.’s] therapist that she (Ms.

Robinette) could be more emotionally validating in her approach to [V.S.R.]. Since the

29

 

 
MILLS + Woops LAw, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

—

NO wo YY NH NHN NN NY NY NO Peer E| KF Se Se ES lS lS
oN WK UN BR WO HY KH DO OND DBD AH FF W NY YY

Oo COo© I Dn Fe WD LV

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 34 of 55

concern has been raised, [V.S.R.] has addressed the issue while in counseling with her
behavioral health provider. As such, given the multiple areas of growth in Ms. Robinette’s
life including improving her emotional self and parenting skills, it seems peradventure to
continue to hold her daughter in the custody of DCS for the aforementioned validation
concern.”

. 147. Onor about July 12, 2019, the court finally took control of the situation. The

court ordered Ms. Robinette receive a visit with V.S.R., supervised by Ms. Cooper, on July
14, 19, 23 (or 24), and 28, 2019. The court also “encourage[ed] additional contact” during
July 29-31, 2019. The court granted DCS the discretion to determine the level of
supervision but noted that “the level of supervision shall steadily decrease with time.” The
court ordered that Ms. Robinette will receive a telephone visit with V.S.R. by the end of
the day on July 11, 2019. The court also ordered that a CFT be scheduled by July 19, 2019
and that family therapy shall be incorporated into the new case plan. The court encouraged
two family sessions to occur before July 31, 2019. Lastly, the court removed Dr. De Soler
from the case and ordered a therapist for V.S.R., “if necessary.”

148. On or about July 13, 2019, V.S.R. began visitation with Ms. Robinette which
Ms. Cooper supervised, as the court had ordered.

149. After visits with Ms. Robinette resumed, Ms. Cooper reported that V.S.R.
was doing “remarkably well.”

150. On August 1, 2019, the Court ordered that family therapy occur twice a week
and noted that the court wanted V.S.R..returned home to Ms. Robinette and Mr. Neeley by
her birthday, September 22, 2019. oe

151. .S.R. was returned to Ms. Robinette’s care on September 13, 2019.

152, The State’s seizure of V.S.R. and repeated unlawful actions keeping her out

of Ms. Robinette’s care and custody throughout the proceedings involving her has caused

her to experience serious mental and psychological harms.

COUNT I
(Violation of the Freedom of Association Clause of the First
Amendment and the Due Process Clause of the Fourteenth

30

 

 
MILLS + Woops LAw, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 101

oD wo NID en FF WY LH

10'

11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

23

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 35 of 55

Amendment to the U.S. Constitution via 42 U.S.C. § 1983 — Mr. Neeley

and Ms, Robinette’s Right to Familial Association with A.L.N. and
A.R.N.)

153. Plaintiffs re-allege and incorporate by reference each and every allegation set
forth in paragraphs | through 152 above.

154. At the time of all events relevant to this Complaint, it was well-established
that the First and Fourteenth Amendments protect Ms. Robinette’s and Mr. Neeley’s right
to familial association with A.L.N. and A.R.N.

155. At the time of all events relevant to this Complaint, it was also well-
established that, the Constitution only permitted the State to infringe upon the right to
familial association by the least intrusive means possible and only to the extent necessary
to accomplish a compelling State interest. |

156. Ms. Bennett first scheduled a visit for Mr. Neeley and Ms. Robinette with
A.L.N. and A.RN. on August 2, 2016, only six (6) days after the children were seized by
the State. Ms. Bennett provided A.L.N. and A.R.N. with only one visit between July 27,
2016 and October 25, 2016.

157. The visit scheduled for August 2, 2016 shows that Ms. Bennett had the ability
to schedule visits but then chose not to schedule additional visits in violation of Mr.
Neeley’s and Ms, Robinette’s constitutional right to familial association.

158. Ms. Bennett violated Mr. Neeley’s and Ms. Robinette’s right to familial
association with A.L.N. and A.RN. by allowing them only one visit with their children
during the first ninety (90) days after the State seized the children from them.

159. Causing Mr. Neeley and Ms. Robinette to have only one visit with A.L.N.
and A.R.N. for ninety (90) days was not the least intrusive means possible of furthering the
State’s purported interest in protecting A.L.N. and A.R.N. from abuse and/or neglect.

160. No reasonable person in Ms. Bennett’s position would have believed that
they had lawful authority to restrict Mr. Neeley’s or Ms. Robinette’s right to familial

association to the extent that Ms. Bennett did.

31

 

 
MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

Oo fo sD nH FP WH LP

mw NO YY WH WH HN WN NY NO HY | Fr SF SF Ee ee
co a TO AN SF WD HY KF OD OC re HT DA FF W VN K SC

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 36 of 55

161. Ms. Bennett had no reasonable belief that she had constitutionally infringed
on Mr. Neeley and Ms. Robinette’s right to familial association.

162. Ms. Bennett acted under the color of law when she violated Mr. Neeley’s and
Ms. Robinette’s right to familial association.

163. As a direct and proximate result of their right to familial association being
infringed upon by Ms. Bennett, Mr, Neeley and Ms. Robinette suffered irreparable harm
and will continue to suffer, general and special damages in an amount not yet ascertained

but which shall be shown according to proof at trial.

COUNT II
(Violation of the Freedom of Association Clause of the First
Amendment and the Due Process Clause of the Fourteenth
Amendment to the U.S. Constitution via 42 U.S.C. § 1983 — Ms.
Robinette’s Right to Familial Association with V.S.R.)

164. Plaintiffs re-allege and incorporate by reference each and every allegation set
forth in paragraphs 1 through 163 above.

165. At the time of all events relevant to this Complaint, it was well-established
that the First and Fourteenth Amendments protect Ms. Robinette’s right to familial
association with V.S.R. |

166. At the time of all events relevant to this Complaint, it was also well-
established that, the Constitution only permitted the State to infringe upon the right to
familial association by the least intrusive means possible and only to the extent necessary
to accomplish a compelling State interest.

167. Ms. Bennett and/or Ms. Ashmore did not schedule any visits between Ms.
Robinette and V.S.R. Ms. Bennett and/or Ms. Ashmore were able to provide visits for Ms.
Robinette and V.S.R. but chose not to do in violation of Ms. Robinette’s constitutional -
right to familial association.

168. Ms. Bennett and/or Ms. Ashmore violated Ms. Robinette’s right to familial
association with V.S.R. by not allowing her any visits with V.S.R. during the first 198 days

after V.S.R. was seized by the State.

32

 

 
MILLS + Woops LAw, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

Oo oOo ID DBD A FP WW YP

bo RO bo bh bo bo bo bo bo — en ~— — — — — —_ — st
oO ~ ON WN - wo i — SQ SO oo ~~ ON WN > Ww nN — oO

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 37 of 55

169. Ms. Bennett, Ms. Ashmore, and/or Ms. Cooper violated Ms. Robinette’s
right to familial association with V.S.R. by consistently acting in contravention to court
orders to them, or one or more of them, to schedule visitation between Ms. Robinette and
V.S.R. and by attempting to end visitations once they began.

170. Causing Ms. Robinette to have no contact with V.S.R. for 925 of the 1,082
‘days that V.S.R. was in DCS custody was not the least intrusive means possible of
furthering the State’s purported interest in protecting V.S.R. from abuse and/or neglect.

171. Noreasonable person in Ms. Bennett’s, Ms. Ashmore’s, and/or Ms. Cooper’s
positions would believe that they had constitutionally infringed on Ms. Robinette’s right to
familial association with V.S.R. Ms. Bennett, Ms. Ashmore, and/or Ms. Cooper had no
reasonable belief that they had constitutionally infringed on Ms. Robinette’s right to
familial association with V.S.R.

172. Ms. Bennett, Ms. Ashmore, and/or Ms. Cooper acted under the color of law
when they violated Ms. Robinette’s right to familial association with V.S.R.

173. As a direct and proximate result of her right to familial association being |
unconstitutionally infringed upon, Ms. Robinette suffered irreparable harm and will
continue to suffer, general and special damages in an amount not yet ascertained but which

shall be shown according to proof at trial.

COUNT III
(Violation of the Search and Seizure Clause of the Fourth Amendment
and the Due Process Clause of the Fourteenth Amendment to the U.S.
Constitution via 42 U.S.C. § 1983 — Unlawful Seizure of A.L.N. and
A.R.N.)
174. Plaintiffs re-allege and incorporate by reference each and every allegation set
forth in paragraphs | through 173 above.
175. At the time of all events relevant to this Complaint, it was well-established

that the Fourth and Fourteenth Amendments to the United States Constitution prohibit the

State from seizing a child without a warrant absent exigent circumstances.

33

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

$055 North 12th Street, Suite 101 -

—
—

oO Oo SN DBD oO SS WY HN

—_
oS

wo NO PN VY KH HN NY PW Nw
o ~st OBO OW BR WH HO SK OO MTD DO RH SF YH KY

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 38 of 55

176. No exigent circumstances existed at the time that the State seized, without a
warrant, A.L.N. and A.R.N,

177. On or about July 27, 2016, after leaving A.L.N. and A.R.N. in the custody,
care, and control of Ms. Robinette and Mr. Neeley for six days during an investigation into
the allegations against them, Ms, Bennett unlawfully seized A.L.N. and A.R.N. without a
warrant and without exigent circumstances existing. The only reason given for the TCN,
“caregiver’s explanation-of injuries is inconsistent with condition”, was not an exigent
circumstance.

178. There were no allegations that either A.L.N. or A.R.N. had any injuries at the

time they were seized.

fuse 179, There was no reasonable belief that A.L.N. or A.R.N. would be harmed in

the time that it would have taken Ms, Bennett to obtain a warrant.

180. A.R.S. § 8-821(A) states, “[i]f a child is taken into temporary custody
pursuant to this section, the child's sibling shall also be taken into temporary custody only
if reasonable grounds independently exist to believe that temporary custody is clearly
necessary to protect the child from suffering abuse or neglect.”

181. Ms. Bennett had no legal authority to seize A-L.N. and A.R.N. on July 27,
2016.

182. Ms. Bennett’s seizure of A.L.N. and A.R.N. on July 27, 2016 was done under
the color of law.

183. Ms. Bennett’s seizure of A.L.N. and A.R.N. on July 27, 2016 violated the
children’s federal constitutional right not to be unlawfully seized.

184, On or about November 29, 2018, DCS issued a press release clarifying a
newspaper article regarding changes in the official DCS procedure after DCS started
requiring court authorization before removing a child from their parents’ care. DCS stated:
“In a November 26 interview with KJZZ, a reporter stated that prior to enactment of the
Court Authorized Removal law, removal decisions rested solely with the child welfare

investigator. This is not and has never been the case. All child removals have always, and

 

34

 

 
MILLs + Woops LAw, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

Oo Oo SN DH WT HEP WD KH

Dh Kw KR KR KR KH KR DR DN ew st
oO — ON ws & Ww NO — oS \©O oO ~ ON oa] RW bo — 3S

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 39 of 55

still require, a thorough case review and approval by the investigator’s supervisor prior to
DCS making a removal decision.” )

185. Ms. Bennett seized A.L.N. and A.R.N. with the approval of her supervisor
Ms. McGlynn, or another DCS supervisor to be named at a later date.

186. Ms. Bennett did not have authority to seize A.L.N. and A.R.N. without the
consent of Ms. McGlynn or another supervisor to be named at a later date. .

187. Arizona law mandates that DCS “adopt rules and establish clear policies and
procedures ...to..[d]etermine the circumstances under which it is appropriate to remove
a child from the custody of the child’s parents, guardian or custodian.” A.R.S, § 8-822 (1).

188. In 1997, prior to Ms. Bennett’s seizure of A.L.N. and A.R.N., the Ninth .
Circuit Court of Appeals had first made it clear that the federal constitution requires DCS
to obtain a warrant to remove children from their parents absent exigent circumstances.
Despite this ruling and subsequent rulings reaffirming it, until 2018, DCS Director Mr.
McKay instituted and/or maintained a DCS policy that permitted DCS employees to violate
parents’ constitutional rights by seizing a child without a warrant even in the absence of
exigent circumstances.

189. When Ms. Bennett unlawfully seized A.L.N. and A.R.N., Ms. Bennett
followed the then current DCS official policy instituted and/or maintained by Mr. McKay
of issuing a TCN without ‘first obtaining a warrant, even in the absence of exigent
circumstances.

190. Mr. McKay either did not create clear and constitutionally permissible
policies and procedures for DCS employees to determine the circumstances under which it
was appropriate to seize a child from the custody of the child’s parents, or he failed to train
DCS employees on clear and constitutionally permissible policies and procedures for DCS
employees to determine the circumstances under which it was appropriate to seize a child
from the custody of the child’s parents without a warrant.

191. It was clear and obvious that the policy instituted and/or maintained by Mr.

McKay would lead to a constitutional violation like the violation suffered by Plaintiffs, and

35

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 101

~_—

mo wo NH HN DN NN KH KD Nw RB BE OSE El lL
oD BO A BR BW NY KH Oo OOOH ODN OR FP DW NY SS CO

Oo Oo HN DO TO SF WY LY

 

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 40 of 55

Mr. McKay was deliberately indifferent to the constitutional violations that occurred as a
direct result of the policy.

| 192. Asa direct and proximate result of their Fourth and Fourteenth Amendment
rights being unlawfully infringed upon, A.L.N. and A.R.N. suffered irreparable harm and
will continue to suffer general and special damages in an amount not yet ascertained but

which shall be shown according to proof at trial.

, COUNT IV
(Violation of the Search and Seizure Clause of the Fourth Amendment
and the Due Process Clause of the Fourteenth Amendment to the U.S.
Constitution via 42 U.S.C. § 1983 — Wrongful Detention of V.S.R.,
A.L.N, and A.R.N.)

193. Plaintiffs re-allege and incorporate by reference each and every allegation set
forth in paragraphs | through 192 above.

194. At the time of all events relevant to this Complaint, it was well-established
that the Fourth and Fourteenth Amendments to the United States Constitution prohibit the
State continuing to detain persons absent probable cause for the continued detention.

195. Onor about January 25, 2017, DCS stated that it did not have probable cause
to show that Mr. Neeley abused V.S.R., A.L.N., or A.R.N.

196. DCS never substantiated any allegation that there was probable cause that
Ms. Robinette abused V.S.R., A.LN,, or A.RN.

197. When DCS determined that there was no probable cause that either Mr.
Neeley or Ms. Robinette had abused any of the children, DCS admitted that there was no
probable cause to believe that Mr. Neeley or Ms. Robinette had neglected to protect the
children from abuse.

198. Ms. Ashmore and/or Ms. Mitchum began reporting accusations of sexual
abuse against Mr. Neeley months after that abuse supposedly occurred and only after DCS

unsubstantiated the allegations of physical abuse against Mr. Neeley. These accusations do

not support a finding of probable cause.

36

 

 
S
Q=
32
Ra Se

5S
2gBR
Tern
= tt
a .
BAIS
6s 3m
OR RS
BUES
+Eeor
ase
a4
— WV}

-
29

Ww

Oo © HN DB WT FP WH NY

ob Nw BY NY KH NY NY NY NO YH Ke FP YF KK SS SUS lULh SS LlUlr
co 7X RH A BR WHO HO K& CO OO wen DBD HA fF WW NN SK CO

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 41 of 55

199. The State conceded that the accusations of sexual abuse against Mr. Neeley
did not support probable cause to detain ALN. and A.R.N. when it stated that the
allegations of V.S.R. against Mr. Neeley had “no bearing or relevance to” whether A.L.N.
and A.R.N. should be returned to Mr. Neeley and Ms. Robinette.

200. Even ifthe accusations against Mr. Neeley were supported by probable cause
as to V.S.R., the probable cause dissipated by July 2018 once Mr. Neeley and Ms.
Robinette’s psychosexual analyses showed no concerns of sexual abuse, which was more
than a year before V.S.R. was returned to Ms. Robinette in September 2019.

201. Ms. Bennett, Ms. McGlynn, Ms. Ashmore; and/or Ms. Mitchum violated
A.L.N.’s and A.R.N.’s Fourth and Fourteenth Amendment rights by keeping them in DCS .
custody for 406 days without probable cause to believe that Mr. Neeley or Ms. Robinette
abused or neglected them.

202. Ms. Bennett, Ms. McGlynn, Ms. Ashmore, Ms. Mitchum, Ms. Cooper,
and/or Ms. Janowitz violated V.S.R.’s Fourth and Fourteenth Amendment rights by
keeping her in DCS custody for 1,082 days without probable cause to believe that Mr.
Neeley or Ms. Robinette had abused or neglected her.

203. Noreasonable person in Ms, Bennett’s, Ms. McGlynn’s, Ms. Ashmore’s, Ms.
Mitchum’s, Ms. Cooper’s, and/or Ms. Janowitz’s positions would have believed that they
had the lawful authority to keep the children in State custody. Ms. Bennett, Ms. McGlynn,
Ms. Ashmore, Ms. Mitchum, Ms. Cooper, and/or Ms. Janowitz had no reasonable belief
that they had lawful authority to keep all of the children in State custody.

204. Ms. Bennett’s, Ms. McGlynn’s, Ms. Ashmore’s, Ms. Mitchum’s, Ms,
Cooper’s, and/or Ms. Janowitz’s continued detention of the children was done under the
color of law.

205. Asa direct and proximate result of their Fourth and Fourteenth Amendment
rights being unlawfully infringed upon, V.S.R., A.L.N., and A.RN. suffered irreparable
harm and will continue to suffer general and special damages in an amount not yet.

ascertained but which shall be shown according to proof at trial.

37

 

 
MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

> 0 Oo “~ DB FR S&F WO HN

bBo NO HN KH HN KO DD KN Rm mm
co ~~ ON ON BR WH NYO KH CD CO He NIT DHA fF WY VY

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 42 of 55

COUNT V
(Abuse of Process)

206. Plaintiffs re-allege and incorporates by reference each and every allegation
set forth in paragraphs | through 205 above.

207. Ms. Bennett, Ms. McGlynn, Ms. Ashmore, Ms. Mitchum, Ms. Cooper,
and/or Ms. Janowitz committed abuse of process when they refused to return V.S.R.,
ALN, and A.R.N, to the custody of Mr. Neeley and/or Ms. Robinette even though they
knew there was no probable cause to continue to detain those children.

208. Ms. Bennett, Ms. McGlynn, Ms. Ashmore, Ms. Mitchum, Ms. Cooper,
and/or Ms. Janowitz used the court process to keep V.S.R., A.L.N., and A.R.N away from
their parents in a fashion inconsistent with the legitimate litigation goal of protecting
children.

209. Ms. Ashmore also showed that she was continuing the judicial process in a
fashion inconsistent with the legitimate litigation goal of protecting children when she told
Mr. Neeley, Ms. Robinette, and Ms. Dale that the judge and the State’s attorney were not
in charge of what happened to the children, but that she was,

210. Ms. Ashmore further showed that she was continuing the judicial process in
a fashion inconsistent with the legitimate litigation goal of protecting children when she
told Mr. Neeley, Ms. Robinette, and Ms. Dale that V.S.R., A.L.N., and A.R.N, would have
been returned home sooner if Mr. Neeley and Ms. Robinette had not retained private
counsel.

211. As a direct and proximate result of Ms. Bennett, Ms. McGlynn, Ms.
Ashmore, Ms. Mitchum, Ms. Cooper, and/or Ms. Janowitz’s abuse of process, Plaintiffs
suffered and will continue to suffer general and special damages in an amount not yet

ascertained but which shall be shown according to proof at trial.

COUNT VI
(Gross Negligence in Carrying out their Duty to Make all Reasonable
Efforts to Preserve the Family Relationship)

38

 

 
MILLS + Woops LAw, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 101

Co © SY WO A] FSP WW HNO

Ro bo ho bo RN bo bo ho BO et — pe _— — — —_ — — —
CO ~ ON ws - w NO — D> oO oo ~ On wa) > wo ho —_ oS

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 43 of 55

212. Plaintiffs re-allege and incorporate by reference each and every allegation set
forth in paragraphs 1 through 211 above.

213. “It is well established that the State, before acting to terminate parental
rights, has an affirmative duty to make all reasonable efforts to preserve the family
relationship.” Mary Ellen C. v. Arizona Dep't of Econ. Sec., 193 Ariz. 185, 186, 4 1 (App.
1999). This duty is “defined [] on constitutional grounds.” Jd. at 192, 32.

214. Ms. Bennett and/or Ms. McGlynn exercised gross negligence in their breach
of their duty to make reasonable efforts when they failed to provide important information
to Ms. Robinette and Mr. Neeley prior to the dependency hearing.

215. Ms. Bennett and Ms. McGlynn exercised gross negligence in their breach of
their duty to make reasonable efforts when they provided Ms. Robinette and Mr. Neeley
with only one visit with A.L.N. and A.R.N. during the first ninety (90) days after the
children were seized. |

216. Ms. Bennett, Ms. McGlynn, Ms. Ashmore, and/or Ms. Mitchum, exercised

‘gross negligence in their breach of their duty to make reasonable efforts when they refused

to provide visitation between Ms. Robinette and V.S.R. during the first 198 days after
V.S.R. was seized. .

217. Ms. Bennett, Ms. McGlynn, Ms. Ashmore, and/or Ms. Mitchum, exercised
gross negligence in their breach of their duty to make reasonable efforts when they failed
to provide any reunification services to Ms. Robinette and Mr. Neeley until six (6) months
after the children were seized.

218. Ms. Ashmore, Ms. Mitchum, Ms. Cooper, and/or Ms. Janowitz exercised
gross negligence in their breach of their duty to make reasonable efforts when they
consistently attempted to prevent or halt visitation between Ms. Robinette and V.S.R.,
resulting in V.S.R. only seeing her mother for 69.5 hours over the 1,082 days that V.S.R.
was in State custody. V.S.R. was restricted from seeing her mother without good cause for

a total of 925 days while she was in State custody.

39

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

$055 North 12th Street, Suite 101

oOo fo 3 DBD A S&F. WY NY

bBo HO NH WN WH KY NY NY NO YF FY KF FF YF YF SF SP Tt s
CO ~l N A > Wo N — om) oO o n~) N Ww Se WwW ie) — So

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 44 of 55

219. Ms, Ashmore, Ms. Mitchum, Ms. Cooper, and/or Ms. Janowitz exercised
gross negligence in their breach of their duty to make reasonable efforts when they
consistently attempted to prevent or halt visitation between A.L.N., A.R.N, and V.S.R.
without good cause.

220. Ms. Bennett, Ms. McGlynn, Ms. Ashmore, Ms. Mitchum, Ms. Cooper,
and/or Ms. Janowitz exercised gross negligence in their breach of their duty to make
reasonable efforts when they consistently lied to the court regarding the status of the case
and the status of Mr. Neeley’s and Ms. Robinette’s progress and/or psychological
evaluations.

221. As a direct and proximate result of Ms. Bennett’s, Ms. McGlynn’s, Ms.
Ashmore’s, Ms. Mitchum’s, Ms. Cooper’s, and Ms. Janowitz’s breach of their duty of care,
Plaintiffs suffered irreparable harm and will continue to suffer general and special damages _

in an amount not yet ascertained but which shall be shown according to proof at trial.

COUNT VI
(Gross Negligence in Carrying out their Duty to Protect the Legal
Rights of Children and Families)

222. Plaintiffs re-allege and incorporate by reference each and every allegation set
forth in paragraphs | through 221 above.

223. Under ARS. 8-802(D)(1), “alll child safety workers shall be trained and
demonstrate competency in [their] duty to protect the legal rights of children and families
from the time of the initial contact through treatment.”

224. “A statute or regulation typically gives rise to a tort duty premised on public
policy only if it is designed to protect the class of persons, in which the plaintiff is included,
against the risk of the type of harm which has in fact occurred as a result of its violation.”
Lorenz v. State, 238 Ariz. 556, 558 (App. 2015).

225. Ms. Bennett, Ms. McGlynn, Ms. Ashmore, Ms. Mitchum, Ms. Cooper,
and/or Ms. Janowitz owed a legal duty to all Plaintiffs to protect the legal rights of their

family throughout the dependency proceedings.

40

 

 
MILLS + Woops LAw, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

—_

bo bo to np bo No bo bo bo — — —A et fee — — — — fen
Co a AO AN eB WO HBO |= Oo Oo wo ADD HW Sf YW NV TS

Oo fe IN DO A SP WY DY

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 45 of 55

226. Ms. Bennett and/or Ms. McGlynn exercised gross negligence in their breach

of their duty to protect the legal rights of the family when they failed to provide important

information to Ms, Robinette and Mr. Neeley prior to the dependency hearing.

227. Ms. Bennett and/or Ms. McGlynn exercised gross negligence in their breach
of their duty to protect the legal rights of the family when they failed to provide A.L.N.
and A.R.N. with more than one visit with Ms. Robinette and Mr. Neeley during the first
ninety (90) days after the children were seized.

228. Ms. Bennett, Ms. McGlynn, Ms. Ashmore, and/or Ms. Mitchum exercised
gross negligence in their breach of their duty to protect the legal rights of the family when
they refused to provide visitation, including therapeutic visitation, between Ms. Robinette
and V.S.R. during the first 198 days after V.S.R. was seized.

229, Ms. Ashmore, Ms. Mitchum, Ms. Cooper, and/or Ms, Janowitz exercised
gross negligence in their breach of their duty to protect the legal rights of the family when
they consistently attempted to prevent or halt visitation, including therapeutic visitation,
between Ms. Robinette and V.S.R., resulting in V.S.R. only seeing her mother for 69.5
hours over the 1,082 days that V.S.R. was in State custody. V.S.R. was restricted from
seeing her mother without good cause for a total of 925 days while she was in State custody.

230. Ms. Bennett, Ms. McGlynn, Ms. Ashmore, Ms. Mitchum, Ms. Cooper,
and/or Ms. Janowitz exercised gross negligence in their breach of their duty to protect the
legal rights of the family when they consistently lied to the court regarding the status of the
case and the status of Mr. Neeley’s and Ms. Robinette’s progress and/or psychological
evaluations, |

231. As a direct and proximate result of Ms. Bennett’s, Ms. McGlynn’s, Ms.
Ashmore’s, Ms. Mitchum’s, Ms. Cooper’s, and/or Ms. Janowitz’s breach of their duty,
Plaintiffs suffered irreparable harm to their family and will continue to suffer general and
special damages in an amount not yet ascertained but which shall be shown according to

proof at trial.

4]

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 101

Oo CO SI DB OW BS |W KH

oOo aT DN AW BP WO HY KH OD OD OD DH FSF YW NY CO

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 46 of 55

COUNT VIII
(Intentional Infliction of Emotional Distress)

232. Plaintiffs re-allege and incorporate by reference each and every allegation set
forth in paragraphs 1 through 231 above.

233. Ms. Ashmore’s, Ms. Cooper’s, Ms. Thomas’s, and/or Dr. De Soler’s decision
to keep V.S.R. from Ms. Robinette for extended periods of time, including two periods of
almost a year, either without visitation or with only one visit, without cause, was extreme
and outrageous.

234. Ms, Ashmore and/or Ms. Thomas both acted with either intent to cause
emotional distress or recklessly disregarded the near certainty that such distress would
result from their conduct when they restricted visits between V.S.R. and her family, even
though they knew that V.S.R. became so upset after her visits with Ms. Robinette were
suspended that V.S.R.’s foster family called the police due to V.S.R.’s behavior.

235. Ms. Ashmore and/or Ms. Thomas both acted with either intent to cause
emotional distress or recklessly disregarded the near certainty that such distress would
result from their conduct when they restricted V.S.R.’s visits with Ms. Robinette, A.L.N.,
and A.R.N., even though they knew that V.S.R. feared her family members were dead
when the visits were restricted.

236. Ms. Ashmore and/or Ms. Thomas finally relented and allowed V.S.R. to
begin visiting with A.L.N. and A.R.N. only after her psychiatric hospitalization. Despite
their knowledge of V.S.R.’s fear, and despite their understanding that this fear lead to
V.S.R.’s psychiatric hospitalization, Ms. Ashmore and/or Ms. Thomas continued to deny
V.S.R. visitation or contact with Ms. Robinette and/or her siblings for extended periods of
time.

237. Ms. Cooper, and/or Dr. De Soler both acted with either intent to cause
emotional distress or recklessly disregarded the near certainty that such distress would
result from their conduct when they knew that V.S.R.’s psychological hospitalization was

a direct result of their decision to restrict V.S.R. from visiting with Ms. Robinette and

42

 

 
MILLS + Woops Law, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 101

Co eo Nt DB rH SF WKH DY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 47 of 55

A.L.N. and A.R.N., but yet they intentionally persisted in denying V.S.R. visitation or
contact with Ms. Robinette for numerous extended periods of time, up to a year at a time.

238. V.S.R. suffered such severe emotional distress from the actions of Ms.
Ashmore and/or Ms. Thomas that she was psychiatrically hospitalized.

239. V.S.R. continued to suffer such severe emotional distress from the actions of
Ms. Ashmore, Ms. Thomas, Ms. Cooper, and/or Dr. De Soler that in February 2019, it was
thought V.S.R. would have to be institutionalized.

240. V.S.R. will likely continue to suffer emotional distress for the rest of her life.

241. As a direct and proximate result of Ms. Bennett’s, Ms. Ashmore’s, Ms.
Cooper’s,; Ms. Thomas’s, and/or Dr. De Soler’s actions, V.S.R. suffered irreparable harm
and will continue to suffer general and special damages in an amount not yet ascertained

but which shall be shown according to proof at trial.

COUNT IX
(Malpractice)

242. Plaintiffs re-allege and incorporate by reference each and every allegation set
forth in paragraphs 1 through 241 above. -

243, Ms. Thomas and/or Dr. De Soler had a duty to provide the minimum accepted
standard of care in their treatment of V.S.R.

244, Ms. Thomas and/or Dr. De Soler breached their duty and failed to provide
the minimum accepted standard of care in their treatment of V.S.R. |

245. As a direct and proximate result of Ms. Thomas’s, and/or Dr. De Soler’s
failure to satisfy the minimum accepted standard of care, V.S.R. suffered irreparable harm
and will continue to suffer general and special damages in an amount not yet ascertained

but which shall be shown according to proof at trial.

COUNT X
(Negligent Hiring, Training, Supervision, and Retention)

246. Plaintiffs re-allege and incorporate by reference each and every allegation set

forth in paragraphs 1 through 245 above.

43

 

 
MILLS + Woops LAW, PLLC
Phoenix, AZ 85014
480.999.4556

5055 North 12th Street, Suite 101

oOo Oo IN DO A eR WY WY

bh no bo bBo do bd Ro bho i) — — — _— — —_ —_ — poet —
oo ~ nN ww > Lee) Ro — oS \O Co ~~! aN wn > w i) —_ om)

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 48 of 55

247. Defendants State of Arizona, DCS, and McKay owed a duty to Plaintiffs to
ensure their employees, officers, and agents were qualified to serve in their respective roles
before hiring and assigning employees to act as investigators and/or case managers for
DCS.

248. Defendants State of Arizona, DCS, and McKay also owed a duty to Plaintiffs
to ensure that their employees, officers, and agents were properly trained and possessed the
skill and knowledge to perform their assigned job tasks in a competent manner.

249. Defendant Grossman & Grossman, Ltd. owed a duty to Plaintiffs to ensure |
its employees, officers, and agents were qualified to serve in their respective roles before
hiring and assigning employees to act as therapists under contract with DCS.

250. Defendant Grossman & Grossman also owed a duty to Plaintiffs to ensure
that its employees, officers, and agents were properly trained and possessed the skill and
knowledge to perform their assigned job tasks in a competent manner.

251. Defendant Dr. Heather De Soler, PLLC owed a duty to Plaintiffs to ensure
its employees, officers, and agents were qualified to serve in their respective roles before
hiring and assigning employees to act as therapists under contract with DCS.

252. Defendant Dr. Heather De Soler also owed a duty to Plaintiffs to ensure that
its employees, officers, and agents were properly trained and possessed the skill and
knowledge to perform their assigned job tasks in a competent manner.

253. Asset forth above, Defendants State of Arizona, DCS, McKay, Grossman &
Grossman, Ltd., and Dr. Heather De Soler, PLLC breached these duties.

254. Asa direct and proximate result of Defendants’ breaches of these duties,

Plaintiffs were damaged in that they, among other things, were denied their constitutionally

protected individual and familial rights thereby suffering damages from the loss of familial
relationships for extended periods of time during formative times in the lives of the children
and the family, and Plaintiffs will continue to suffer such damages into the future, all in an

amount that will be demonstrated at trial.

44

 

 
MILLS + Woops Law, PLLC
5055 North 12th Street, Suite 101
Phoenix, AZ 85014
480.999.4556

0 Oo SY WD UW BR WwW NH &

mb fw we VY HY NY NY NY N FP FP FP Se FP SP PO lhl lr
co a RK AW B&B WO HY K§ OD OD ea HD HN Ff YW YM SF SC

 

 

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 49 of 55

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs pray for relief against Defendants as follows:

, General damages and special damages according to proof, but in no event less than

$5,000,000.00, including, but not limited to economic losses, medical costs, hedonic
damages, psychological trauma, and emotional distress against each and every

Defendant, jointly and severally;

B. For taxable costs and pre- and post-judgment interest to the extent permitted by law;

C. For exemplary and/or punitive damages against each and every Defendant in an

amount appropriate to punish the wrongful conduct alleged herein and to deter such

conduct in the future;

. For attorneys’ fees and expenses pursuant to 42 U.S.C. § 1988 as applicable and/or

as otherwise authorized by any other statute or law; and,

. For such other relief as the Court deems just and proper under the circumstances.

RESPECTFULLY SUBMITTED this 6" day of November 2019.

MILLS + Woops LAW PLLC

ny Oa

Thomas A. Connelly

Robert T. Mills

Sean A. Woods

5055 North 12th Street, Suite 101
Phoenix, AZ 85014

Attorneys for Plaintiffs

ORIGINAL of the foregoing filed this 6"
day of November 2019 with the Clerk of
the Maricopa County Superior Court

i Tet

45

 

 
me >

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 50 of 55

 

 

 

 

CLERK OF THE SUPERIOR COURT
FILED -. 5 n04
ing: John M. Macaulay, Jr NOV 0 6 2019 3: J
Person Filing: : y, Jt. : copay
Address (if not protected): 9055 N 12th St., Ste 101 Vega, .
City, State, Zip Gode:_ Phoenix, AZ 85014 FOR CLERK'S USE ONLY

 

Telephone: 480-999-4556
Email Address; ¢0cket@millsandwoods.com
Lawyer’s Bar Number:_/homas A. Connelly: 019430

 

 

 

 

 

 

Representing [[] Self, without a Lawyer or [x] Attorney for [x] Petitioner OR [_] Respondent

SUPERIOR COURT OF ARIZONA
IN MARICOPA COUNTY

AUSTIN NEELEY, BRITTANY ROBINETTE,

 

CV 2019-014518
V.S.R., A.LN., AND ARN. Case Number: |
PLAINTIFF,

 

 

CERTIFICATE OF COMPULSORY
vs. ARBITRATION

STATE OF ARIZONA, ARIZONA DEPARTMENT

 

OF CHILD SAFETY, ADDITIONAL ATTACHED
DEFENDANT. —

 

The undersigned certifies that the largest award sought by the complainant, including punitive

-damages, but excluding interest, attorneys’ fees, and costs Goss” / does not exceed limits set

by Local Rule for compulsory arbitration. This case is (4S nok Subject to compulsory arbitration

as provided in Rules 72 through 77 of the Rules of Civil Procedure.

 
 
 
  

day of Novunbar 20.17

Macoly” pb

SUBMITTED this

© Superior Court of Arizona in Maricopa County ; CVO00f - 030617
ALL RIGHTS RESERVED Page 1 of 1 Use current version

 
Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 51 of 55

CERTIFICATE OF COMPULSORY ARBITRATION ATTACHMENT

Additional Defendants:

e BARBARA BENNETT, individually as an employee with the State of Arizona Department
of Child Safety and JOHN DOE BENNETT, her spouse;

e LAURA MCGLYNN, individually as an employee with the State of Arizona Department
of Child Safety and JOHN DOE MCGLYNN, her spouse;

e SHELLEY ASHMORE, individually as an employee with the State of Arizona Department
of Child Safety and JOHN DOE ASHMORE, her spouse;

e PHYLLIS MITCHUM, individually as an employee with the State of Arizona Department
of Child Safety and JOHN DOE MITCHUM, her spouse;

e STEPHANIE COOPER, individually as an employee with the State of Arizona Department
of Child Safety and JOHN DOE COOPER, her spouse;

e JEANNINE JANOWITZ, individually as an employee with the State of Arizona
Department of Child Safety and JOHN DOE JANOWITZ, her spouse;

e ANDREA THOMAS, individually as a Safety provider for the State of Arizona
Department of Child Safety and JOHN DOE THOMAS, her spouse;

e GROSSMAN & GROSSMAN, LTD, an Arizona corporation as a Safety provider for the
State of Arizona Department of Child Safety;

e HEATHER DE SOLER, individually as a Safety provider for the State of Arizona
Department of Child Safety and JOHN DOE DE SOLER, her spouse,

e DR. HEATHER DE SOLER PLLC, an Arizona professional limited liability company as
a Safety provider for the State of Arizona Department of Child Safety;

© GREGORY MCKAY, individually as Director, Arizona Department of Child Safety and
JANE DOE MCKAY, his spouse;

e JOHN and JANE DOES 1-5; and

© BLACK ENTITITES 1-5

 
Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 52 of 55

»

 

 

 

 

 

 

 

 

 

 

In the Superior Court of the State of Arizona
Maricopa
In and For the County of Is Interpreter Needed? [| Yes x No
CV20 19-0 143 18 _ If yes, what Janguage(s):
CIVIL GUVER ONC I~ Wewy 6 twee waves
(Please Type or Print) CLERK OF THE SUPERIOR COURT
NOV 062019 Spo9Q—™
- yeep Thomas Connelly _

Plaintiffs Attorney &. Vega, Deputy
Attorney Bar Number 019430
Plaintiffs Name(s): (List all) Plaintiff's Address: Phone #: Email Address:

Austin Neeley 407 W. 12th Street, Eloy, AZ, 85131

Brittany Robinette 407 W. 12th Street, Eloy, AZ, 85131

 

V.S.R., a minor through her parent and guardian, Brittany Robinette

 

(List additional Plaintiffs on page two and/or attach a separate sheet).

Defendant's Name(s): (List All)
State of Arizona

 

Arizona Department of Child Safety

 

 

(List additional Defendants on page two and/or attach a separate sheet)

RULE 26.2 DISCOVERY TIER OR MONETARY RELIEF CLAIMED:
IMPORTANT: Any case category that has an asterisk (*) MUST have a dollar amount claimed
‘or Tier selected. State the monetary amount in controversy or place an “X” next to the discovery tier
to which the pleadings allege the case would belong under Rule 26.2.

Amount Claimed $2000: [|tier1 [tier 2 Tier 3

NATURE OF ACTION
Place an “X” next to the one case category that most accurately describes your primary case. Any
case category that has an asterisk (*) MUST have a dollar amount claimed or Tier selected as
indicated above.

100 TORT MOTOR VEHICLE:
[102 Property Damage*

[_]101 Non-Death/Personal Injury* F103 wrongful Death”

©Superior Court of Arizona in Maricopa County Page 1 of 3 CV10f — 010119

 
Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 53 of 55

q

110 TORT NON-MOTOR VEHICLE:

[_]414 Negligence’
[~]112 Product Liability - Asbestos’

| |412 Product Liability ~ Tobacco”
[__]112 Product Liability - Toxic/Other*
[4 13 Intentional Tort*

[1 14 Property Damage”

[]415 Legal Malpractice*

[| 15 Malpractice — Other professional*
[_]117 Premises Liability*

_(_]118 Siander/Libel/Defamation*

[__]116 Other (Specify) *

420 MEDICAL MALPRACTICE:

[" |421 Physician M.D.* [_]123 Hospital*
[|122 Physician D.O* [|124 Other
430 & 197 CONTRACTS:

[_]131 Account (Open or Stated)"

[]132 Promissory Note“

[133 Foreclosure*

[_]138 Buyer-Plaintiff*

[__]139 Fraud*

[_]134 Other Contract (i.e. Breach of Contract)*

[}136 Excess Proceeds-Sale”*

a Construction Defects (Residential/Commercial)*
[136 Six to Nineteen Structures*
[" }137 Twenty or More Structures*

[ ]197 Credit Card Debt (Maricopa County Only)*

150-199 OTHER CIVIL CASE TYPES:

[ ]156 Eminent Domain/Condemnation*

[|151 Eviction Actions (Forcible and Special Detainers)*
| ]152 Change of Name

[_}153 Transcript of Judgment

[154 Foreign Judgment

© Superior Court of Arizona in Maricopa County

Page 2 of 3

Case No.

[ ]158 Quiet Title*

| }1e0 Forfeiture*

[_}i75 Election Challenge .

[li79 NCC-Employer Sanction Action (A.R.S. §23-212)
[ |180 Injunction against Workplace Harassment
[181 Injunction against Harassment

[__]182 Civil Penalty

[ ]186 Water Rights (Not General Stream Adjudication)*
[ |187 Real Property *

[] Special Action against Lower Courts
(See Lower Court Appeal cover sheet in Maricopa)

Lh 94 Immigration Enforcement Challenge
(A.R.S. §§1-501, 1-502, 11-1051)

150-199 UNCLASSIFIED CIVIL:

[| Administrative Review
(See Lower Court Appeal cover sheet in Maricopa)

[1 50 Tax Appeal
(All other tax matters must be filed in the AZ Tax
Court)

[]155 Declaratory Judgment

[]157 Habeas Corpus

[184 Landlord Tenant Dispute — Other*

[]190 Declaration of Factual Innocence (A.R.S. §12-771)
[_}191 Declaration of Factual Improper Party Status
[]193 Vulnerable Adult (A.R.S. §46-451)*

[ ]165 Tribal Judgment

| ]167 Structured Settlement (A.R.S. §12-2901)
[_]160 Attorney Conservatorships (State Bar)

[170 Unauthorized Practice of Law (State Bar)
[iz Out-of-State Deposition for Foreign Jurisdiction
[172 Secure Attendance of Prisoner

[ |a73 Assurance of Discontinuance

[]174 In-State Deposition for Foreign Jurisdiction
[]176 Eminent Domain- Light Rail Only*

[177 Interpleader- Automobile Only*

[178 Delayed Birth Certificate (A.R.S. §36-333.03)
[|183 Employment Dispute- Discrimination”

CV10f - 010119

 
Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 54 of 55

e Case No.

185 Employment Dispute-Other* *
LI py re X}1es Other mendment, Freedom of Association
[ ]196 Verified Rule 45.2 Petition

 

 

. (Specify)
[_]195(a) Amendment of Marriage License
[_]195(b) Amendment of Birth Certificate
" EMERGENCY ORDER SOUGHT
( Temporary Restraining Order [] Provisional Remedy [| OSC [ ] Election Challenge
[| Employer Sanction [| Other (Specify)

 

COMMERCIAL COURT (Maricopa County Only)

[| this case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the

Commercial Court. More information on the Commercial Court, including the most recent forms, are available on the
Court's website at:

hitps://Awww.superiorcourt.maricopa.gov/commercial-court/.

Additional Plaintiff(s):

 

 

Additional Defendant(s):

 

 

© Superior Court of Arizona in Maricopa County Page 3 of 3 -  CV10f - 010119

 
ta

Case 2:19-cv-05899-DJH Document 1-3 Filed 12/27/19 Page 55 of 55

CIVIL COVER SHEET ATTACHMENT (

Additional Plaintiffs:

A.L.N., a minor, through her parents and guardians Austin Neeley and Brittany Robinette;
A.R.N., a minor, through her parents and guardians Austin Neeley and Brittany Robinette,

Additional Defendants:

BARBARA BENNETT, individually as an employee with the State of Arizona Department
of Child Safety and JOHN DOE BENNETT, her spouse;

LAURA MCGLYNN, individually as an employee with the State of Arizona Department
of Child Safety and JOHN DOE MCGLYNN, her spouse;

SHELLEY ASHMORE, individually as an employee with the State of Arizona Department
of Child Safety and JOHN DOE ASHMORE, her spouse;

PHYLLIS MITCHUM, individually as an employee with the State of Arizona Department
of Child Safety and JOHN DOE MITCHUM, her spouse;

STEPHANIE COOPER, individually as an employee with the State of Arizona Department
of Child Safety and JOHN DOE COOPER, her spouse;

JEANNINE JANOWITZ, individually as an employee with the State of Arizona
Department of Child Safety ahd JOHN DOE JANOWITZ, her spouse;

ANDREA THOMAS, individually as a Safety provider for the State of Arizona
Department of Child Safety and JOHN DOE THOMAS, her spouse;

GROSSMAN & GROSSMAN, LTD, an Arizona corporation as a Safety provider for the
State of Arizona Department of Child Safety;

HEATHER DE SOLER, individually as a Safety provider for the State of Arizona
Department of Child Safety and JOHN DOE DE SOLER, her spouse;

DR. HEATHER DE SOLER PLLC, an Arizona professional limited liability company as
a Safety provider for the State of Arizona Department of Child Safety;

GREGORY MCKAY, individually as Director, Arizona Department of Child Safety and
JANE DOE MCKAY, his spouse;

JOHN and JANE DOES 1-5; and

BLACK ENTITITES 1-5

 
